AMENDED AND RESTATED TRUST AGREEMENT

among

GREENVILLE FIRST BANCSHARES, INC.,
as Depositor

WILMINGTON TRUST COMPANY,
as Property Trustee

WILMINGTON TRUST COMPANY,
as Delaware Trustee

and

THE ADMINISTRATIVE TRUSTEES NAMED HEREIN
as Administrative Trustees

_________________

Dated as of December 22, 2005

GREENVILLE STATUTORY TRUST II




--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I.       Defined Terms      1  
         SECTION 1.1.     Definitions    1  
ARTICLE II.     The Trust    11            SECTION 2.1.     Name    11  
         SECTION 2.2.     Office of the Delaware Trustee; Principal Place of
Business    11            SECTION 2.3.     Initial Contribution of Trust
Property; Fees, Costs and Expenses    11            SECTION 2.4.     Purposes of
Trust    11            SECTION 2.5.     Authorization to Enter into Certain
Transactions    12            SECTION 2.6.     Assets of Trust    14  
         SECTION 2.7.     Title to Trust Property    15  
ARTICLE III.    Payment Account; Paying Agents    15            SECTION
3.1.     Payment Account    15            SECTION 3.2.     Appointment of Paying
Agents    15  
ARTICLE IV.    Distributions; Redemption    16            SECTION
4.1.     Distributions    16            SECTION 4.2.     Redemption    17  
         SECTION 4.3.     Subordination of Common Securities    20  
         SECTION 4.4.     Payment Procedures    20            SECTION
4.5.     Withholding Tax    21            SECTION 4.6.     Tax Returns and Other
Reports    21            SECTION 4.7.     Payment of Taxes, Duties, Etc. of the
Trust    22            SECTION 4.8.     Payments under Indenture or Pursuant to
Direct Actions    22            SECTION 4.9.     Exchanges    22  
         SECTION 4.10.   Calculation Agent    22            SECTION
4.11.   Certain Accounting Matters    23  
ARTICLE V.      Securities    24            SECTION 5.1.     Initial Ownership  
 24            SECTION 5.2.     Authorized Trust Securities    24  
         SECTION 5.3.     Issuance of the Common Securities; Subscription and
Purchase of Notes    24            SECTION 5.4.     The Securities
Certificates    24            SECTION 5.5.     Rights of Holders    25  
         SECTION 5.6.     Book-Entry Preferred Securities    25  
         SECTION 5.7.     Registration of Transfer and Exchange of Preferred
Securities Certificates    27            SECTION 5.8.     Mutilated, Destroyed,
Lost or Stolen Securities Certificates    28            SECTION 5.9      Persons
Deemed Holders    29            SECTION 5.10.   Cancellation    29  
         SECTION 5.11.   Ownership of Common Securities by Depositor    30  
         SECTION 5.12.   Restricted Legends    30            SECTION
5.13.   Form of Certificate of Authentication    33  

i

--------------------------------------------------------------------------------

ARTICLE VI.   Meetings; Voting; Acts of Holders      33            SECTION
6.1.     Notice of Meetings    33            SECTION 6.2.     Meetings of
Holders of the Preferred Securities    34            SECTION 6.3.     Voting
Rights    34            SECTION 6.4.     Proxies, Etc    34            SECTION
6.5.     Holder Action by Written Consent    34            SECTION
6.6.     Record Date for Voting and Other Purposes    35            SECTION
6.7.     Acts of Holders    35            SECTION 6.8.     Inspection of
Records    36            SECTION 6.9.     Limitations on Voting Rights    36  
         SECTION 6.10.   Acceleration of Maturity; Rescission of Annulment;
Waivers of Past Defaults    37  
ARTICLE VII.   Representations and Warranties    39            SECTION 7.1.
Representations and Warranties of the Property Trustee and the Delaware
Trustee    39            SECTION 7.2. Representations and Warranties of
Depositor    40  
ARTICLE VIII.  The Trustees    41            SECTION 8.1.     Number of
Trustees    41            SECTION 8.2.     Property Trustee Required    41  
         SECTION 8.3.     Delaware Trustee Required    42            SECTION
8.4.     Appointment of Administrative Trustees    42            SECTION
8.5.     Duties and Responsibilities of the Trustees    42            SECTION
8.6.     Notices of Defaults and Extensions    44            SECTION
8.7.     Certain Rights of Property Trustee    44            SECTION
8.8.     Delegation of Power    47            SECTION 8.9.     May Hold
Securities    47            SECTION 8.10.   Compensation; Reimbursement;
Indemnity    47            SECTION 8.11.   Resignation and Removal; Appointment
of Successor    48            SECTION 8.12.   Acceptance of Appointment by
Successor    49            SECTION 8.13.   Merger, Conversion, Consolidation or
Succession to Business    50            SECTION 8.14.   Not Responsible for
Recitals or Issuance of Securities    50            SECTION 8.15.   Property
Trustee May File Proofs of Claim    50            SECTION 8.16.   Reports to and
from the Property Trustee    51  
ARTICLE IX.   Termination, Liquidation and Merger    52            SECTION
9.1.     Dissolution Upon Expiration Date    52            SECTION
9.2.     Early Termination    52            SECTION 9.3.     Termination    52  
         SECTION 9.4.     Liquidation    52            SECTION 9.5.     Mergers,
Consolidations, Amalgamations or Replacements of Trust    54  
ARTICLE X.     Information to Purchaser    55            SECTION
10.1.   Depositor Obligations to Purchaser    55            SECTION
10.2.   Property Trustee's Obligations to Purchaser    55  
ARTICLE XI.   Miscellaneous Provisions    56            SECTION
11.1.   Limitation of Rights of Holders    56            SECTION 11.2.   Agreed
Tax Treatment of Trust and Trust Securities    56            SECTION
11.3.   Amendment    56            SECTION 11.4.   Separability    57  

ii

--------------------------------------------------------------------------------

                    SECTION 11.5.   Governing Law    58            SECTION
11.6.   Successors    58            SECTION 11.7.   Headings    58  
         SECTION 11.8.   Reports, Notices and Demands    58            SECTION
11.9.   Agreement Not to Petition    59  



Exhibit A     Certificate of Trust of Greenville Statutory Trust II     Exhibit
B   Form of Common Securities Certificate   Exhibit C   Form of Preferred
Securities Certificate   Exhibit D   Junior Subordinated Indenture   Exhibit E  
Form of Transferee Certificate to be Executed by Transferees other than QIBs  
Exhibit F   Form of Transferor Certificate to be Executed by QIBs   Exhibit G  
Form of Officer's Certificate   Exhibit H   Officers' Certificate pursuant to
Section 8.16(a)           Schedule A   Calculation of LIBOR  




iii

--------------------------------------------------------------------------------

        AMENDED AND RESTATED TRUST AGREEMENT, dated as of December 22, 2005,
among (i) Greenville First Bancshares, Inc., a South Carolina corporation
(including any successors or permitted assigns, the “Depositor”), (ii)
Wilmington Trust Company, a Delaware banking corporation, as property trustee
(in such capacity, the “Property Trustee”), (iii) Wilmington Trust Company, a
Delaware banking corporation, as Delaware trustee (in such capacity, the
“Delaware Trustee”), (iv) R. Arthur Seaver, Jr., an individual, James M. Austin,
III, an individual, and Fred Gilmer, Jr., an individual, each of whose address
is c/o Greenville First Bancshares, Inc., 112 Haywood Road, Greenville, South
Carolina 29607, as administrative trustees (in such capacities, each an
“Administrative Trustee” and, collectively, the “Administrative Trustees” and,
together with the Property Trustee and the Delaware Trustee, the “Trustees”) and
(v) the several Holders, as hereinafter defined.

WITNESSETH

        WHEREAS, the Depositor, the Property Trustee and the Delaware Trustee
have heretofore created a Delaware statutory trust pursuant to the Delaware
Statutory Trust Act by entering into a Trust Agreement, dated as of December 20,
2005 (the “Original Trust Agreement”), and by executing and filing with the
Secretary of State of the State of Delaware the Certificate of Trust,
substantially in the form attached as Exhibit A; and

        WHEREAS, the Depositor and the Trustees desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Trust to
the Depositor, (ii) the issuance and sale of the Preferred Securities by the
Trust pursuant to the Subscription Agreement and (iii) the acquisition by the
Trust from the Depositor of all of the right, title and interest in and to the
Notes;

        NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:

ARTICLE I

DEFINED TERMS

        SECTION 1.1        Definitions.

        For all purposes of this Trust Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

        (a)        the terms defined in this Article I have the meanings
assigned to them in this Article I;


        (b)        the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;


--------------------------------------------------------------------------------

        (c)        all accounting terms used but not defined herein have the
meanings assigned to them in accordance with United States generally accepted
accounting principles;


        (d)        unless the context otherwise requires, any reference to an
“Article”, a “Section”, a “Schedule” or an “Exhibit” refers to an Article, a
Section, a Schedule or an Exhibit, as the case may be, of or to this Trust
Agreement;


        (e)        the words “hereby”, “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Trust Agreement as a whole and not
to any particular Article, Section or other subdivision;


        (f)        a reference to the singular includes the plural and vice
versa; and


        (g)        the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.


                 “Act” has the meaning specified in Section 6.7.

                 “Additional Interest” has the meaning specified in Section 1.1
of the Indenture.

                 “Additional Interest Amount” means, with respect to Trust
Securities of a given Liquidation Amount and/or a given period, the amount of
Additional Interest paid by the Depositor on a Like Amount of Notes for such
period.

                 “Additional Taxes” has the meaning specified in Section 1.1 of
the Indenture.

                 “Additional Tax Sums” has the meaning specified in Section 10.5
of the Indenture.

                 “Administrative Trustee” means each of the Persons identified
as an “Administrative Trustee” in the preamble to this Trust Agreement, solely
in each such Person’s capacity as Administrative Trustee of the Trust and not in
such Person’s individual capacity, or any successor Administrative Trustee
appointed as herein provided.

                 “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

                 “Applicable Depositary Procedures” means, with respect to any
transfer or transaction involving a Book-Entry Preferred Security, the rules and
procedures of the Depositary for such Book-Entry Preferred Security, in each
case to the extent applicable to such transaction and as in effect from time to
time.

                 “Bankruptcy Event” means, with respect to any Person:

2

--------------------------------------------------------------------------------

        (a)        the entry of a decree or order by a court having jurisdiction
in the premises (i) judging such Person a bankrupt or insolvent, (ii) approving
as properly filed a petition seeking reorganization, arrangement, adjudication
or composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, (iii)
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its property
or (iv) ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or


        (b)        the institution by such Person of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law, or the consent by it to the filing of any such petition or to the
appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of such Person or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the admission by it in writing of its inability to pay its debts generally as
they become due and its willingness to be adjudicated a bankrupt or insolvent,
or the taking of corporate action by such Person in furtherance of any such
action.


                 “Bankruptcy Laws” means all Federal and state bankruptcy,
insolvency, reorganization and other similar laws, including the United States
Bankruptcy Code.

                 “Book-Entry Preferred Security” means a Preferred Security, the
ownership and transfers of which shall be made through book entries by a
Depositary.

                 “Business Day” means a day other than (a) a Saturday or Sunday,
(b) a day on which banking institutions in the City of New York are authorized
or required by law or executive order to remain closed or (c) a day on which the
Corporate Trust Office is closed for business.

                 “Calculation Agent” has the meaning specified in Section 4.10.

                 “Capital Disqualification Event” has the meaning specified in
Section 1.1 of the Indenture.

                 “Closing Date” has the meaning specified in the Placement
Agreement.

                 “Code” means the United States Internal Revenue Code of 1986,
as amended.

                 “Commission” means the Securities and Exchange Commission, as
from time to time constituted, created under the Exchange Act or, if at any time
after the execution of this Trust Agreement such Commission is not existing and
performing the duties assigned to it, then the body performing such duties at
such time.

                 “Common Securities Certificate” means a certificate evidencing
ownership of Common Securities, substantially in the form attached as Exhibit B.



3

--------------------------------------------------------------------------------

                 “Common Security” means a common security of the Trust,
denominated as such and representing an undivided beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the terms
provided therefor in this Trust Agreement.

                 “Corporate Trust Office” means the principal office of the
Property Trustee at which any particular time its corporate trust business shall
be administered, which office at the date of this Trust Agreement is located at
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Capital Markets.

                 “Definitive Preferred Securities Certificates” means Preferred
Securities issued in certificated, fully registered form that are not Global
Preferred Securities.

                 “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of
the Delaware Code, 12 Del. Code § 3801 et seq., or any successor statute
thereto, in each case as amended from time to time.

                 “Delaware Trustee” means the Person identified as the “Delaware
Trustee” in the preamble to this Trust Agreement, solely in its capacity as
Delaware Trustee of the Trust and not in its individual capacity, or its
successor in interest in such capacity, or any successor Delaware Trustee
appointed as herein provided.

                 “Depositary” means an organization registered as a clearing
agency under the Exchange Act that is designated as Depositary by the Depositor
or any successor thereto. DTC will be the initial Depositary.

                 “Depository Participant” means a broker, dealer, bank, other
financial institution or other Person for whom from time to time the Depositary
effects book-entry transfers and pledges of securities deposited with the
Depositary.

                 “Depositor” has the meaning specified in the preamble to this
Trust Agreement and any successors and permitted assigns.

                 “Depositor Affiliate” has the meaning specified in Section 4.9.

                 “Distribution Date” has the meaning specified in Section
4.1(a)(i).

                 “Distributions” means amounts payable in respect of the Trust
Securities as provided in Section 4.1.

                 “DTC” means The Depository Trust Company or any successor
thereto.

                 “Early Termination Event” has the meaning specified in Section
9.2.

                 “Event of Default” means any one of the following events
(whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):



4

--------------------------------------------------------------------------------

        (a)        the occurrence of a Note Event of Default; or


        (b)        default by the Trust in the payment of any Distribution when
it becomes due and payable, and continuation of such default for a period of
thirty (30) days; or


        (c)        default by the Trust in the payment of any Redemption Price
of any Trust Security when it becomes due and payable; or


        (d)        default in the performance, or breach, in any material
respect of any covenant or warranty of the Trustees in this Trust Agreement
(other than those specified in clause (b) or (c) above) and continuation of such
default or breach for a period of thirty (30) days after there has been given,
by registered or certified mail, to the Trustees and to the Depositor by the
Holders of at least twenty five percent (25%) in aggregate Liquidation Amount of
the Outstanding Preferred Securities a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder; or


        (e)        the occurrence of a Bankruptcy Event with respect to the
Property Trustee if a successor Property Trustee has not been appointed within
ninety (90) days thereof.


                 “Exchange Act” means the Securities Exchange Act of 1934, and
any successor statute thereto, in each case as amended from time to time.

                 “Expiration Date” has the meaning specified in Section 9.1.

                 “Extension Period” has the meaning specified in Section
4.1(a)(ii).

                 “Federal Reserve” means the Board of Governors of the Federal
Reserve System, the staff thereof, or a Federal Reserve Bank, acting through
delegated authority, in each case under the rules, regulations and policies of
the Federal Reserve System, or if at any time after the execution of this Trust
Agreement any such entity is not existing and performing the duties now assigned
to it , any successor body performing similar duties or functions.

                 “Fiscal Year” shall be the fiscal year of the Trust, which
shall be the calendar year, or such other period as is required by the Code.

                 “Global Preferred Security” means a Preferred Securities
Certificate evidencing ownership of Book-Entry Preferred Securities.

                 “Guarantee Agreement” means the Guarantee Agreement executed
and delivered by the Depositor and Wilmington Trust Company, as guarantee
trustee, contemporaneously with the execution and delivery of this Trust
Agreement for the benefit of the holders of the Preferred Securities, as amended
from time to time.

                 “Holder” means a Person in whose name a Trust Security or Trust
Securities are registered in the Securities Register; any such Person shall be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.


5

--------------------------------------------------------------------------------

                 “Indemnified Person” has the meaning specified in Section
8.10(c).

                 “Indenture” means the Junior Subordinated Indenture executed
and delivered by the Depositor and the Note Trustee contemporaneously with the
execution and delivery of this Trust Agreement, for the benefit of the holders
of the Notes, a copy of which is attached hereto as Exhibit D, as amended or
supplemented from time to time.

                 “Indenture Redemption Price” has the meaning specified in
Section 4.2(c).

                 “Interest Payment Date” has the meaning specified in Section
1.1 of the Indenture.

                 “Investment Company Act” means the Investment Company Act of
1940, or any successor statute thereto, in each case as amended from time to
time.

                 “Investment Company Event” has the meaning specified in Section
1.1 of the Indenture.

                 “LIBOR” has the meaning specified in Schedule A.

                 “LIBOR Business Day” has the meaning specified in Schedule A.

                 “LIBOR Determination Date” has the meaning specified in
Schedule A.

                 “Lien” means any lien, pledge, charge, encumbrance, mortgage,
deed of trust, adverse ownership interest, hypothecation, assignment, security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever.

                 “Like Amount” means (a) with respect to a redemption of any
Trust Securities, Trust Securities having a Liquidation Amount equal to the
principal amount of Notes to be contemporaneously redeemed or paid at maturity
in accordance with the Indenture, the proceeds of which will be used to pay the
Redemption Price of such Trust Securities, (b) with respect to a distribution of
Notes to Holders of Trust Securities in connection with a dissolution of the
Trust, Notes having a principal amount equal to the Liquidation Amount of the
Trust Securities of the Holder to whom such Notes are distributed and (c) with
respect to any distribution of Additional Interest Amounts to Holders of Trust
Securities, Notes having a principal amount equal to the Liquidation Amount of
the Trust Securities in respect of which such distribution is made.

                 “Liquidation Amount” means the stated amount of $1,000 per
Trust Security.

                 “Liquidation Date” means the date on which assets are to be
distributed to Holders in accordance with Section 9.4(a) hereunder following
dissolution of the Trust.

                 “Liquidation Distribution” has the meaning specified in Section
9.4(d).

                 “Majority in Liquidation Amount of the Preferred Securities”
means Preferred Securities representing more than fifty percent (50%) of the
aggregate Liquidation Amount of all (or a specified group of) then Outstanding
Preferred Securities.



6

--------------------------------------------------------------------------------

                 “Note Event of Default” means any “Event of Default” specified
in Section 5.1 of the Indenture.

                 “Note Redemption Date” means, with respect to any Notes to be
redeemed under the Indenture, the date fixed for redemption of such Notes under
the Indenture.

                 “Note Trustee” means the Person identified as the “Trustee” in
the Indenture, solely in its capacity as Trustee pursuant to the Indenture and
not in its individual capacity, or its successor in interest in such capacity,
or any successor Trustee appointed as provided in the Indenture.

                 “Notes” means the Depositor’s Floating Rate Junior Subordinated
Notes issued pursuant to the Indenture.

                 “Office of Thrift Supervision” means the Office of Thrift
Supervision, as from time to time constituted or, if at any time after the
execution of this Trust Agreement such Office is not existing and performing the
duties now assigned to it, then the body performing such duties at such time.

                 “Officers’ Certificate” means a certificate signed by the Chief
Executive Officer, the President or an Executive Vice President, and by the
Chief Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor,
and delivered to the Trustees. Any Officers’ Certificate delivered with respect
to compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16(a)) shall include:

        (a)        a statement by each officer signing the Officers’ Certificate
that such officer has read the covenant or condition and the definitions
relating thereto;


        (b)        a brief statement of the nature and scope of the examination
or investigation undertaken by such officer in rendering the Officers’
Certificate;


        (c)        a statement that such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and


        (d)        a statement as to whether, in the opinion of such officer,
such condition or covenant has been complied with.


                 “Operative Documents” means the Placement Agreement, the
Indenture, the Trust Agreement, the Guarantee Agreement, the Subscription
Agreement, the Notes and the Trust Securities.

                 “Opinion of Counsel” means a written opinion of counsel, who
may be counsel for, or an employee of, the Depositor or any Affiliate of the
Depositor.

                 “Original Issue Date” means the date of original issuance of
the Trust Securities.

                 “Original Trust Agreement” has the meaning specified in the
recitals to this Trust Agreement.


7

--------------------------------------------------------------------------------

                 “Outstanding”, when used with respect to any Trust Securities,
means, as of the date of determination, all Trust Securities theretofore
executed and delivered under this Trust Agreement, except:

        (a)        Trust Securities theretofore canceled by the Property Trustee
or delivered to the Property Trustee for cancellation;


        (b)        Trust Securities for which payment or redemption money in the
necessary amount has been theretofore deposited with the Property Trustee or any
Paying Agent in trust for the Holders of such Trust Securities; provided, that
if such Trust Securities are to be redeemed, notice of such redemption has been
duly given pursuant to this Trust Agreement; and


        (c)        Trust Securities that have been paid or in exchange for or in
lieu of which other Trust Securities have been executed and delivered pursuant
to the provisions of this Trust Agreement, unless proof satisfactory to the
Property Trustee is presented that any such Trust Securities are held by Holders
in whose hands such Trust Securities are valid, legal and binding obligations of
the Trust;


provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

                 “Owner” means each Person who is the beneficial owner of
Book-Entry Preferred Securities as reflected in the records of the Depositary
or, if a Depositary Participant is not the beneficial owner, then the beneficial
owner as reflected in the records of the Depositary Participant.

                 “Paying Agent” means any Person authorized by the
Administrative Trustees to pay Distributions or other amounts in respect of any
Trust Securities on behalf of the Trust.

                 “Payment Account” means a segregated non-interest-bearing
corporate trust account maintained by the Property Trustee for the benefit of
the Holders in which all amounts paid in respect of the Notes will be held and
from which the Property Trustee, through the Paying Agent, shall make payments
to the Holders in accordance with Sections 3.1, 4.1 and 4.2.

                 “Person” means a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, company, limited liability company, trust,


8

--------------------------------------------------------------------------------

unincorporated association or government, or any agency or political subdivision
thereof, or any other entity of whatever nature.

                 “Placement Agent” means J.P. Morgan Securities Inc., as
Placement Agent pursuant to the Placement Agreement, whose address is 270 Park
Avenue, New York, New York 10017.

                 “Placement Agreement” means the Placement Agreement, dated as
of December 22, 2005, executed and delivered by the Trust, the Depositor and
J.P. Morgan Securities Inc., as placement agent.

                 “Preferred Security” means a preferred security of the Trust,
denominated as such and representing an undivided beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the terms
provided therefor in this Trust Agreement.

                 “Preferred Securities Certificate” means a certificate
evidencing ownership of Preferred Securities, substantially in the form attached
as Exhibit C.

                 “Property Trustee” means the Person identified as the “Property
Trustee” in the preamble to this Trust Agreement, solely in its capacity as
Property Trustee of the Trust and not in its individual capacity, or its
successor in interest in such capacity, or any successor Property Trustee
appointed as herein provided.

                 “Purchaser” means TWE, Ltd., as purchaser of the Preferred
Securities pursuant to the Subscription Agreement, whose address is c/o Maples
Finance Limited, P.O. Box 1093 GT, Queensgate House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Attention: The Directors.

                 “QIB” means a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act.

                 “Redemption Date” means, with respect to any Trust Security to
be redeemed, the date fixed for such redemption by or pursuant to this Trust
Agreement; provided, that each Note Redemption Date and the stated maturity (or
any date of principal repayment upon early maturity) of the Notes shall be a
Redemption Date for a Like Amount of Trust Securities.

                 “Redemption Price” means, with respect to any Trust Security,
the Liquidation Amount of such Trust Security, plus accumulated and unpaid
Distributions to the Redemption Date, plus the related amount of the premium, if
any, paid by the Depositor upon the concurrent redemption or payment at maturity
of a Like Amount of Notes.

                 “Reference Banks” has the meaning specified in Schedule A.

                 “Responsible Officer” means, with respect to the Property
Trustee, any Senior Vice President, any Vice President, any Assistant Vice
President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant
Treasurer, any Trust Officer or Assistant Trust Officer or any other officer in
the Corporate Trust Office of the Property Trustee with direct responsibility
for the administration of this Trust Agreement and also means, with respect to a
particular


9

--------------------------------------------------------------------------------

corporate trust matter, any other officer of the Property Trustee to whom such
matter is referred because of that officer’s knowledge of and familiarity with
the particular subject.

                 “Securities Act” means the Securities Act of 1933, and any
successor statute thereto, in each case as amended from time to time.

                 “Securities Certificate” means any one of the Common Securities
Certificates or the Preferred Securities Certificates.

                 “Securities Register” and “Securities Registrar” have the
respective meanings specified in Section 5.7.

                 “Special Event Redemption Price” has the meaning specified in
Section 11.2 of the Indenture.

                 “Subscription Agreement” means the Preferred Securities
Subscription Agreement, dated as of December 22, 2005, by and among the Company,
the Trust, the Purchaser and J.P. Morgan Securities Inc. (as to certain
provisions thereof).

                 “Successor Securities” has the meaning specified in Section
9.5(a).

                 “Tax Event” has the meaning specified in Section 1.1 of the
Indenture.

                 “Trust” means the Delaware statutory trust known as “Greenville
Statutory Trust II,” which was created on December 20, 2005, under the Delaware
Statutory Trust Act pursuant to the Original Trust Agreement and the filing of
the Certificate of Trust, and continued pursuant to this Trust Agreement.

                 “Trust Agreement” means this Amended and Restated Trust
Agreement, including all Schedules and Exhibits (other than Exhibit D), as the
same may be modified, amended or supplemented from time to time in accordance
with the applicable provisions hereof.

                 “Trustees” means the Administrative Trustees, the Property
Trustee and the Delaware Trustee, each as defined in this Article I.

                 “Trust Property” means (a) the Notes, (b) any cash on deposit
in, or owing to, the Payment Account and (c) all proceeds and rights in respect
of the foregoing and any other property and assets for the time being held or
deemed to be held by the Property Trustee pursuant to the trusts of this Trust
Agreement.

                 “Trust Security” means any one of the Common Securities or the
Preferred Securities.



10

--------------------------------------------------------------------------------

ARTICLE II.

THE TRUST

        SECTION 2.1.        Name.

        The trust continued hereby shall be known as “Greenville Statutory Trust
II,” as such name may be modified from time to time by the Administrative
Trustees following written notice to the Holders of Trust Securities and the
other Trustees, in which name the Trustees may conduct the business of the
Trust, make and execute contracts and other instruments on behalf of the Trust
and sue and be sued.

        SECTION 2.2.        Office of the Delaware Trustee; Principal Place of
Business.

        The address of the Delaware Trustee in the State of Delaware is Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Capital Markets, or such other address in the State of
Delaware as the Delaware Trustee may designate by written notice to the Holders,
the Depositor, the Property Trustee and the Administrative Trustees. The
principal executive office of the Trust is c/o Greenville First Bancshares,
Inc., 112 Haywood Road, Greenville, South Carolina 29607, Attention: Chief
Financial Officer, as such address may be changed from time to time by the
Administrative Trustees following written notice to the Holders and the other
Trustees.

        SECTION 2.3.        Initial Contribution of Trust Property; Fees, Costs
and Expenses.

        The Property Trustee acknowledges receipt from the Depositor in
connection with the Original Trust Agreement of the sum of ten dollars ($10),
which constituted the initial Trust Property. The Depositor shall pay all fees,
costs and expenses of the Trust (except with respect to the Trust Securities) as
they arise or shall, upon request of any Trustee, promptly reimburse such
Trustee for any such fees, costs and expenses paid by such Trustee. The
Depositor shall make no claim upon the Trust Property for the payment of such
fees, costs or expenses.

        SECTION 2.4.        Purposes of Trust.

        (a)        The exclusive purposes and functions of the Trust are to (i)
issue and sell Trust Securities and use the proceeds from such sale to acquire
the Notes and (ii) engage in only those activities necessary or incidental
thereto. The Delaware Trustee, the Property Trustee and the Administrative
Trustees are trustees of the Trust, and have all the rights, powers and duties
to the extent set forth herein. The Trustees hereby acknowledge that they are
trustees of the Trust.

        (b)        So long as this Trust Agreement remains in effect, the Trust
(or the Trustees acting on behalf of the Trust) shall not undertake any
business, activities or transaction except as expressly provided herein or
contemplated hereby. In particular, the Trust (or the Trustees acting on behalf
of the Trust) shall not (i) acquire any investments or engage in any activities
not authorized by this Trust Agreement, (ii) sell, assign, transfer, exchange,
mortgage, pledge, set-off or otherwise dispose of any of the Trust Property or
interests therein, including to Holders, except as expressly provided herein,
(iii) incur any indebtedness for borrowed money or issue any other debt, (iv)
take or consent to any action that would result in the placement of a Lien on


11

--------------------------------------------------------------------------------

any of the Trust Property, (v) take or consent to any action that would
reasonably be expected to cause (or, in the case of the Property Trustee, to the
actual knowledge of a Responsible Officer would cause) the Trust to become
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes, (vi) take or consent to any action that
would cause (or, in the case of the Property Trustee, to the actual knowledge of
a Responsible Officer would cause) the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes or
(vii) take or consent to any action that would cause (or, in the case of the
Property Trustee, to the actual knowledge of a Responsible Officer would cause)
the Trust to be deemed to be an “investment company” required to be registered
under the Investment Company Act.

        SECTION 2.5.        Authorization to Enter into Certain Transactions.

        (a)        The Trustees shall conduct the affairs of the Trust in
accordance with and subject to the terms of this Trust Agreement. In accordance
with the following provisions (i) and (ii), the Trustees shall have the
authority to enter into all transactions and agreements determined by the
Trustees to be appropriate in exercising the authority, express or implied,
otherwise granted to the Trustees, under this Trust Agreement, and to perform
all acts in furtherance thereof, including the following:

        (i)        As among the Trustees, each Administrative Trustee shall
severally have the power, authority and authorization to act on behalf of the
Trust with respect to the following matters:


             (A)        the issuance and sale of the Trust Securities;


             (B)        to cause the Trust to enter into, and to execute,
deliver and perform on behalf of the Trust, such agreements, documents,
instruments, certificates and other writings as may be necessary or desirable in
connection with the purposes and function of the Trust, including, without
limitation, a common securities subscription agreement and a junior subordinated
note subscription agreement and to cause the Trust to perform the Placement
Agreement and the Subscription Agreement;


            (C)        assisting in the sale of the Preferred Securities in one
or more transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws;


            (D)        assisting in the sending of notices (other than notices
of default) and other information regarding the Trust Securities and the Notes
to the Holders in accordance with this Trust Agreement;


(E)         the appointment of a successor Paying Agent and Calculation Agent in
accordance with this Trust Agreement;


(F)         execution and delivery of the Trust Securities on behalf of the
Trust in accordance with this Trust Agreement;



12

--------------------------------------------------------------------------------

         (G)        execution and delivery of closing certificates, if any,
pursuant to the Placement Agreement;


         (H)        preparation and filing of all applicable tax returns and tax
information reports that are required to be filed on behalf of the Trust;


           (I)        establishing a record date with respect to all actions to
be taken hereunder that require a record date to be established, except as
provided in Section 6.10(a);


           (J)        unless otherwise required by the Delaware Statutory Trust
Act, to execute on behalf of the Trust (either acting alone or together with the
other Administrative Trustees) any documents and other writings that such
Administrative Trustee has the power to execute pursuant to this Trust
Agreement; and


           (K)        the taking of any action incidental to the foregoing as
such Administrative Trustee may from time to time determine is necessary or
advisable to give effect to the terms of this Trust Agreement.


         (ii)    As among the Trustees, the Property Trustee shall have the
power, authority and authorization to act on behalf of the Trust with respect to
the following matters:


           (A)        the receipt and holding of legal title of the Notes;


           (B)        the establishment of the Payment Account;


           (C)        the receipt of interest, principal and any other payments
made in respect of the Notes and the holding of such amounts in the Payment
Account;


           (D)        the distribution through the Paying Agent of amounts
distributable to the Holders in respect of the Trust Securities;


           (E)        the exercise of all of the rights, powers and privileges
of a holder of the Notes in accordance with the terms of this Trust Agreement;


           (F)        the sending of notices of default and other information
regarding the Trust Securities and the Notes to the Holders in accordance with
this Trust Agreement;


           (G)        the distribution of the Trust Property in accordance with
the terms of this Trust Agreement;


           (H)        to the extent provided in this Trust Agreement, the
winding up of the affairs of and liquidation of the Trust and the preparation,
execution and filing of the certificate of cancellation of the Trust with the
Secretary of State of the State of Delaware;



13

--------------------------------------------------------------------------------

           (I)        application for a taxpayer identification number for the
Trust;


           (J)        the authentication of the Preferred Securities as provided
in this Trust Agreement; and


           (K)        the taking of any action incidental to the foregoing as
the Property Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Trust Agreement and protect and conserve the
Trust Property for the benefit of the Holders (without consideration of the
effect of any such action on any particular Holder).


        (b)       In connection with the issue and sale of the Preferred
Securities, the Depositor shall have the right and responsibility to assist the
Trust with respect to, or effect on behalf of the Trust, the following (and any
actions taken by the Depositor in furtherance of the following prior to the date
of this Trust Agreement are hereby ratified and confirmed in all respects):

        (i)        the negotiation of the terms of, and the execution and
delivery of, the Placement Agreement and the Subscription Agreement providing
for the sale of the Preferred Securities in one or more transactions exempt from
registration under the Securities Act, and in compliance with applicable state
securities or blue sky laws; and


        (ii)        the taking of any other actions necessary or desirable to
carry out any of the foregoing activities.


        (c)       Notwithstanding anything herein to the contrary, the
Administrative Trustees are authorized and directed to conduct the affairs of
the Trust and to operate the Trust so that the Trust will not be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, so that the Notes will be treated as indebtedness
of the Depositor for United States federal income tax purposes and so that the
Trust will not be deemed to be an “investment company” required to be registered
under the Investment Company Act. In this connection, each Administrative
Trustee is authorized to take any action, not inconsistent with applicable law,
the Certificate of Trust or this Trust Agreement, that such Administrative
Trustee determines in his or her discretion to be necessary or desirable for
such purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.

        (d)           Any action taken by a Trustee in accordance with its
powers shall constitute the act of and serve to bind the Trust. In dealing with
any Trustee acting on behalf of the Trust, no Person shall be required to
inquire into the authority of such Trustee to bind the Trust. Persons dealing
with the Trust are entitled to rely conclusively on the power and authority of
any Trustee as set forth in this Trust Agreement.

        SECTION 2.6.        Assets of Trust.

        The assets of the Trust shall consist of the Trust Property.



14

--------------------------------------------------------------------------------

        SECTION 2.7.        Title to Trust Property.

        (a)        Legal title to all Trust Property shall be vested at all
times in the Property Trustee and shall be held and administered by the Property
Trustee in trust for the benefit of the Trust and the Holders in accordance with
this Trust Agreement.

        (b)        The Holders shall not have any right or title to the Trust
Property other than the undivided beneficial interest in the assets of the Trust
conferred by their Trust Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Trust Securities shall be personal property giving only the
rights specifically set forth therein and in this Trust Agreement.

ARTICLE III

PAYMENT ACCOUNT; PAYING AGENTS

        SECTION 3.1.        Payment Account.

        (a)        On or prior to the Closing Date, the Property Trustee shall
establish the Payment Account. The Property Trustee and the Paying Agent shall
have exclusive control and sole right of withdrawal with respect to the Payment
Account for the purpose of making deposits in and withdrawals from the Payment
Account in accordance with this Trust Agreement. All monies and other property
deposited or held from time to time in the Payment Account shall be held by the
Property Trustee in the Payment Account for the exclusive benefit of the Holders
and for Distribution as herein provided.

        (b)        The Property Trustee shall deposit in the Payment Account,
promptly upon receipt, all payments of principal of or interest on, and any
other payments with respect to, the Notes. Amounts held in the Payment Account
shall not be invested by the Property Trustee pending distribution thereof.

        SECTION 3.2.        Appointment of Paying Agents.

        The Property Trustee is appointed as the initial Paying Agent and hereby
accepts such appointment. The Paying Agent shall make Distributions to Holders
from the Payment Account and shall report the amounts of such Distributions to
the Property Trustee and the Administrative Trustees. Any Paying Agent shall
have the revocable power to withdraw funds from the Payment Account solely for
the purpose of making the Distributions referred to above. The Administrative
Trustees may revoke such power and remove the Paying Agent in their sole
discretion. Any Person acting as Paying Agent shall be permitted to resign as
Paying Agent upon thirty (30) days’ written notice to the Administrative
Trustees and the Property Trustee. If the Property Trustee shall no longer be
the Paying Agent or a successor Paying Agent shall resign or its authority to
act be revoked, the Administrative Trustees shall appoint a successor (which
shall be a bank or trust company) to act as Paying Agent. Such successor Paying
Agent appointed by the Administrative Trustees shall execute and deliver to the
Trustees an instrument in which such successor Paying Agent shall agree with the
Trustees that as Paying Agent, such successor Paying Agent will hold all sums,
if any, held by it for payment to the Holders in trust for the benefit of the
Holders entitled thereto until such sums shall be paid to such Holders. The
Paying



15

--------------------------------------------------------------------------------

Agent shall return all unclaimed funds to the Property Trustee and upon removal
of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Property Trustee. The provisions of Article VIII shall apply
to the Property Trustee also in its role as Paying Agent, for so long as the
Property Trustee shall act as Paying Agent and, to the extent applicable, to any
other Paying Agent appointed hereunder. Any reference in this Trust Agreement to
the Paying Agent shall include any co-paying agent unless the context requires
otherwise.

ARTICLE IV.

DISTRIBUTIONS; REDEMPTION

        SECTION 4.1.        Distributions.

        (a)        The Trust Securities represent undivided beneficial interests
in the Trust Property, and Distributions (including any Additional Interest
Amounts) will be made on the Trust Securities at the rate and on the dates that
payments of interest (including any Additional Interest) are made on the Notes.
Accordingly:

        (i)        Distributions on the Trust Securities shall be cumulative,
and shall accumulate whether or not there are funds of the Trust available for
the payment of Distributions. Distributions shall accumulate from December 22,
2005, and, except as provided in clause (ii) below, shall be payable quarterly
in arrears on March 30th, June 30th, September 30th and December 30th of each
year, commencing on December 30, 2005. If any date on which a Distribution is
otherwise payable on the Trust Securities is not a Business Day, then the
payment of such Distribution shall be made on the next succeeding Business Day
(and no interest shall accrue in respect of the amounts whose payment is so
delayed for the period from and after each such date until the next succeeding
Business Day), except that, if such Business Day falls in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case, with the same force and effect as if made on such date (each
date on which Distributions are payable in accordance with this Section
4.1(a)(i), a “Distribution Date”);


        (ii)        in the event (and to the extent) that the Depositor
exercises its right under the Indenture to defer the payment of interest on the
Notes, Distributions on the Trust Securities shall be deferred. Under the
Indenture, so long as no Note Event of Default pursuant to paragraphs (c), (e),
(f), (g) or (h) of Section 5.1 of the Indenture has occurred and is continuing,
the Depositor shall have the right, at any time and from time to time during the
term of the Notes, to defer the payment of interest on the Notes for a period of
up to twenty (20) consecutive quarterly interest payment periods (each such
extended interest payment period, an “Extension Period”), during which Extension
Period no interest on the Notes shall be due and payable (except any Additional
Tax Sums that may be due and payable). No interest on the Notes shall be due and
payable during an Extension Period, except at the end thereof, but each
installment of interest that would otherwise have been due and payable during
such Extension Period shall bear Additional Interest (to the extent payment of
such interest would be legally enforceable) at a variable rate per annum, reset
quarterly, equal to LIBOR plus 1.44%, compounded quarterly, from



16

--------------------------------------------------------------------------------

  the dates on which amounts would have otherwise been due and payable until
paid or until funds for the payment thereof have been made available for
payment. If Distributions are deferred, the deferred Distributions (including
Additional Interest Amounts) shall be paid on the date that the related
Extension Period terminates, to Holders of the Trust Securities as they appear
on the books and records of the Trust on the record date immediately preceding
such termination date.


        (iii)        Distributions shall accumulate in respect of the Trust
Securities at a variable rate per annum, reset quarterly, equal to LIBOR plus
1.44% of the Liquidation Amount of the Trust Securities, such rate being the
rate of interest payable on the Notes. LIBOR shall be determined by the
Calculation Agent in accordance with Schedule A. The amount of Distributions
payable for any period less than a full Distribution period shall be computed on
the basis of a 360-day year and the actual number of days elapsed in the
relevant Distribution period. The amount of Distributions payable for any period
shall include any Additional Interest Amounts in respect of such period; and


        (iv)        Distributions on the Trust Securities shall be made by the
Paying Agent from the Payment Account and shall be payable on each Distribution
Date only to the extent that the Trust has funds then on hand and available in
the Payment Account for the payment of such Distributions.


        (b)        Distributions on the Trust Securities with respect to a
Distribution Date shall be payable to the Holders thereof as they appear on the
Securities Register for the Trust Securities at the close of business on the
relevant record date, which shall be at the close of business on the fifteenth
day (whether or not a Business Day) preceding the relevant Distribution Date.
Distributions payable on any Trust Securities that are not punctually paid on
any Distribution Date as a result of the Depositor having failed to make an
interest payment under the Notes will cease to be payable to the Person in whose
name such Trust Securities are registered on the relevant record date, and such
defaulted Distributions and any Additional Interest Amounts will instead be
payable to the Person in whose name such Trust Securities are registered on the
special record date, or other specified date for determining Holders entitled to
such defaulted Distribution and Additional Interest Amount, established in the
same manner, and on the same date, as such is established with respect to the
Notes under the Indenture.

        SECTION 4.2.        Redemption.

        (a)        On each Note Redemption Date and on the stated maturity (or
any date of principal repayment upon early maturity) of the Notes and on each
other date on (or in respect of) which any principal on the Notes is repaid, the
Trust will be required to redeem a Like Amount of Trust Securities at the
Redemption Price.

        (b)        Notice of redemption shall be given by the Property Trustee
by first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date to each Holder of Trust
Securities to be redeemed, at such Holder’s address appearing in the Securities
Register. All notices of redemption shall state:

        (i)        the Redemption Date;


17

--------------------------------------------------------------------------------

        (ii)         the Redemption Price or, if the Redemption Price cannot be
calculated prior to the time the notice is required to be sent, the estimate of
the Redemption Price provided pursuant to the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated by the Calculation Agent on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);


        (iii)        if less than all the Outstanding Trust Securities are to be
redeemed, the identification (and, in the case of partial redemption, the
respective Liquidation Amounts) and Liquidation Amounts of the particular Trust
Securities to be redeemed;


        (iv)        that on the Redemption Date, the Redemption Price will
become due and payable upon each such Trust Security, or portion thereof, to be
redeemed and that Distributions thereon will cease to accumulate on such Trust
Security or such portion, as the case may be, on and after said date, except as
provided in Section 4.2(d);


        (v)        the place or places where the Trust Securities are to be
surrendered for the payment of the Redemption Price; and


        (vi)       such other provisions as the Property Trustee deems relevant.


        (c)        The Trust Securities (or portion thereof) redeemed on each
Redemption Date shall be redeemed at the Redemption Price with the proceeds from
the contemporaneous redemption or payment at maturity of Notes. Redemptions of
the Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price. Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor’s option, on or after
December 30, 2010, in whole or in part, from time to time at a redemption price
equal to one hundred percent (100%) of the principal amount thereof, together,
in the case of any such redemption, with accrued interest, including any
Additional Interest, to but excluding the date fixed for redemption (the
“Indenture Redemption Price”); provided, that the Depositor shall have received
the prior approval of the Federal Reserve if then required. The Notes may also
be redeemed by the Depositor, at its option, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Special Event Redemption Price (as set forth in the Indenture).

        (d)        If the Property Trustee gives a notice of redemption in
respect of any Preferred Securities, then by 10:00 A.M., New York City time, on
the Redemption Date, the Depositor shall deposit sufficient funds with the
Property Trustee to pay the Redemption Price. If such deposit has been made by
such time, then by 12:00 noon, New York City time, on the Redemption Date, the
Property Trustee will, with respect to Book-Entry Preferred Securities,
irrevocably deposit with the Depositary for such Book-Entry Preferred
Securities, to the extent available therefor, funds sufficient to pay the
applicable Redemption Price and will give such Depositary irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities. With respect to Preferred Securities that are not
Book-Entry Preferred



18

--------------------------------------------------------------------------------

Securities, the Property Trustee will irrevocably deposit with the Paying Agent,
to the extent available therefor, funds sufficient to pay the applicable
Redemption Price and will give the Paying Agent irrevocable instructions and
authority to pay the Redemption Price to the Holders of the Preferred Securities
upon surrender of their Preferred Securities Certificates. Notwithstanding the
foregoing, Distributions payable on or prior to the Redemption Date for any
Trust Securities (or portion thereof) called for redemption shall be payable to
the Holders of such Trust Securities as they appear on the Securities Register
on the relevant record dates for the related Distribution Dates. If notice of
redemption shall have been given and funds deposited as required, then upon the
date of such deposit, all rights of Holders holding Trust Securities (or portion
thereof) so called for redemption will cease, except the right of such Holders
to receive the Redemption Price and any Distribution payable in respect of the
Trust Securities on or prior to the Redemption Date, but without interest, and,
in the case of a partial redemption, the right of such Holders to receive a new
Trust Security or Securities of authorized denominations, in aggregate
Liquidation Amount equal to the unredeemed portion of such Trust Security or
Securities, and such Securities (or portion thereof) called for redemption will
cease to be Outstanding. In the event that any date on which any Redemption
Price is payable is not a Business Day, then payment of the Redemption Price
payable on such date will be made on the next succeeding Business Day (and no
interest shall accrue in respect of the amounts whose payment is so delayed for
the period from and after each such date until the next succeeding Business
Day), except that, if such Business Day falls in the next succeeding calendar
year, such payment shall be made on the immediately preceding Business Day, in
each case, with the same force and effect as if made on such date. In the event
that payment of the Redemption Price in respect of any Trust Securities (or
portion thereof) called for redemption is improperly withheld or refused and not
paid either by the Trust or by the Depositor pursuant to the Guarantee
Agreement, Distributions on such Trust Securities(or portion thereof) will
continue to accumulate, as set forth in Section 4.1, from the Redemption Date
originally established by the Trust for such Trust Securities(or portion
thereof) to the date such Redemption Price is actually paid, in which case the
actual payment date will be the date fixed for redemption for purposes of
calculating the Redemption Price.

        (e)     Subject to Section 4.3(a), if less than all the Outstanding
Trust Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities. The Preferred Securities to be redeemed shall be selected
on a pro rata basis based upon their respective Liquidation Amounts not more
than sixty (60) days prior to the Redemption Date by the Property Trustee from
the Outstanding Preferred Securities not previously called for redemption;
provided, however, that with respect to Holders that would be required to hold
less than one hundred (100) but more than zero (0) Trust Securities as a result
of such redemption, the Trust shall redeem Trust Securities of each such Holder
so that after such redemption such Holder shall hold either one hundred (100)
Trust Securities or such Holder no longer holds any Trust Securities, and shall
use such method (including, without limitation, by lot) as the Trust shall deem
fair and appropriate; and provided, further, that so long as the Preferred
Securities are Book-Entry Preferred Securities, such selection shall be made in
accordance with the Applicable Depositary Procedures for the Preferred
Securities by such Depositary. The Property Trustee shall promptly notify the
Securities Registrar in writing of the Preferred Securities (or portion thereof)
selected for redemption and, in the case of any Preferred


19

--------------------------------------------------------------------------------

Securities selected for partial redemption, the Liquidation Amount thereof to be
redeemed. For all purposes of this Trust Agreement, unless the context otherwise
requires, all provisions relating to the redemption of Preferred Securities
shall relate, in the case of any Preferred Securities redeemed or to be redeemed
only in part, to the portion of the aggregate Liquidation Amount of Preferred
Securities that has been or is to be redeemed.

        (f)        The Trust in issuing the Trust Securities may use “CUSIP”
numbers (if then generally in use), and, if so, the Property Trustee shall
indicate the “CUSIP” numbers of the Trust Securities in notices of redemption
and related materials as a convenience to Holders; provided, that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Trust Securities or as contained in any notice
of redemption and related materials.

        SECTION 4.3.        Subordination of Common Securities.

        (a)        Payment of Distributions (including any Additional Interest
Amounts) on, the Redemption Price of and the Liquidation Distribution in respect
of, the Trust Securities, as applicable, shall be made, pro rata among the
Common Securities and the Preferred Securities based on the Liquidation Amount
of the respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security, and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.

        (b)        In the case of the occurrence of any Event of Default, the
Holders of the Common Securities shall have no right to act with respect to any
such Event of Default under this Trust Agreement until all such Events of
Default with respect to the Preferred Securities have been cured, waived or
otherwise eliminated. Until all such Events of Default under this Trust
Agreement with respect to the Preferred Securities have been so cured, waived or
otherwise eliminated, the Property Trustee shall act solely on behalf of the
Holders of the Preferred Securities and not on behalf of the Holders of the
Common Securities, and only the Holders of all the Preferred Securities will
have the right to direct the Property Trustee to act on their behalf.

        SECTION 4.4.        Payment Procedures.

        Payments of Distributions (including any Additional Interest Amounts),
the Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be


20

--------------------------------------------------------------------------------

made by wire transfer at such place and to such account at a banking institution
in the United States as may be designated in writing at least ten (10) Business
Days prior to the date for payment by the Person entitled thereto unless proper
written transfer instructions have not been received by the relevant record
date, in which case such payments shall be made by check mailed to the address
of such Person as such address shall appear in the Securities Register. If any
Preferred Securities are held by a Depositary, such Distributions thereon shall
be made to the Depositary in immediately available funds. Payments in respect of
the Common Securities shall be made in such manner as shall be mutually agreed
between the Property Trustee and the Holder of all the Common Securities.

        SECTION 4.5.        Withholding Tax.

        The Trust and the Administrative Trustees shall comply with all
withholding and backup withholding tax requirements under United States federal,
state and local law. The Administrative Trustees on behalf of the Trust shall
request, and the Holders shall provide to the Trust, such forms or certificates
as are necessary to establish an exemption from withholding and backup
withholding tax with respect to each Holder and any representations and forms as
shall reasonably be requested by the Administrative Trustees on behalf of the
Trust to assist it in determining the extent of, and in fulfilling, its
withholding and backup withholding tax obligations. The Administrative Trustees
shall file required forms with applicable jurisdictions and, unless an exemption
from withholding and backup withholding tax is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any jurisdiction with respect to Distributions or allocations to
any Holder, the amount withheld shall be deemed to be a Distribution in the
amount of the withholding to the Holder. In the event of any claimed
overwithholding, Holders shall be limited to an action against the applicable
jurisdiction. If the amount required to be withheld was not withheld from actual
Distributions made, the Administrative Trustees on behalf of the Trust may
reduce subsequent Distributions by the amount of such required withholding.

        SECTION 4.6.        Tax Returns and Other Reports.

        (a)        The Administrative Trustees shall prepare (or cause to be
prepared) at the principal office of the Trust in the United States, as defined
for purposes of Treasury regulations section 301.7701-7, at the Depositor’s
expense, and file, all United States federal, state and local tax and
information returns and reports required to be filed by or in respect of the
Trust. The Administrative Trustees shall prepare at the principal office of the
Trust in the United States, as defined for purposes of Treasury regulations
section 301.7701-7, and furnish (or cause to be prepared and furnished), by
January 31 in each taxable year of the Trust to each Holder all Internal Revenue
Service forms and returns required to be provided by the Trust. The
Administrative Trustees shall provide the Depositor and the Property Trustee
with a copy of all such returns and reports promptly after such filing or
furnishing.

        (b)        So long as the Property Trustee is the holder of the Notes,
the Administrative Trustees will cause the Depositor’s reports on Form FR Y-9C,
FR Y-9LP and FR Y-6 to be delivered to the Property Trustee promptly following
their filing with the Federal Reserve.


21

--------------------------------------------------------------------------------

        SECTION 4.7.        Payment of Taxes, Duties, Etc. of the Trust.

        Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

        SECTION 4.8.        Payments under Indenture or Pursuant to Direct
Actions.

        Any amount payable hereunder to any Holder of Preferred Securities shall
be reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.

        SECTION 4.9.        Exchanges.

        (a)        If at any time the Depositor or any of its Affiliates (in
either case, a “Depositor Affiliate”) is the Owner or Holder of any Preferred
Securities, such Depositor Affiliate shall have the right to deliver to the
Property Trustee all or such portion of its Preferred Securities as it elects
and, subject to compliance with Sections 2.2 and 3.5 of the Indenture, receive,
in exchange therefor, a Like Amount of Notes. Such election (i) shall be
exercisable effective on any Distribution Date by such Depositor Affiliate
delivering to the Property Trustee a written notice of such election specifying
the Liquidation Amount of Preferred Securities with respect to which such
election is being made and the Distribution Date on which such exchange shall
occur, which Distribution Date shall be not less than ten (10) Business Days
after the date of receipt by the Property Trustee of such election notice and
(ii) shall be conditioned upon such Depositor Affiliate having delivered or
caused to be delivered to the Property Trustee or its designee the Preferred
Securities that are the subject of such election by 10:00 A.M. New York time, on
the Distribution Date on which such exchange is to occur. After the exchange,
such Preferred Securities will be canceled and will no longer be deemed to be
Outstanding and all rights of the Depositor Affiliate with respect to such
Preferred Securities will cease.

        (b)        In the case of an exchange described in Section 4.9(a), the
Property Trustee on behalf of the Trust will, on the date of such exchange,
exchange Notes having a principal amount equal to a proportional amount of the
aggregate Liquidation Amount of the Outstanding Common Securities, based on the
ratio of the aggregate Liquidation Amount of the Preferred Securities exchanged
pursuant to Section 4.9(a) divided by the aggregate Liquidation Amount of the
Preferred Securities Outstanding immediately prior to such exchange, for such
proportional amount of Common Securities held by the Depositor (which
contemporaneously shall be canceled and no longer be deemed to be Outstanding);
provided, that the Depositor delivers or causes to be delivered to the Property
Trustee or its designee the required amount of Common Securities to be exchanged
by 10:00 A.M. New York time, on the Distribution Date on which such exchange is
to occur.

        SECTION 4.10.      Calculation Agent.

        (a)        The Property Trustee shall initially, and, subject to the
immediately following sentence, for so long as it holds any of the Notes, be the
Calculation Agent for purposes of


22

--------------------------------------------------------------------------------

determining LIBOR for each Distribution Date. The Calculation Agent may be
removed by the Administrative Trustees at any time. If the Calculation Agent is
unable or unwilling to act as such or is removed by the Administrative Trustees,
the Administrative Trustees will promptly appoint as a replacement Calculation
Agent the London office of a leading bank which is engaged in transactions in
three-month U.S. dollar deposits in Europe and which does not control or is not
controlled by or under common control with the Administrative Trustee or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed.

        (b)        The Calculation Agent shall be required to agree that, as
soon as possible after 11:00 a.m. (London time) on each LIBOR Determination
Date, but in no event later than 11:00 a.m. (London time) on the Business Day
immediately following each LIBOR Determination Date, the Calculation Agent will
calculate the interest rate (rounded to the nearest cent, with half a cent being
rounded upwards) for the related Distribution Date, and will communicate such
rate and amount to the Depositor, the Property Trustee, each Paying Agent and
the Depositary. The Calculation Agent will also specify to the Administrative
Trustees the quotations upon which the foregoing rates and amounts are based
and, in any event, the Calculation Agent shall notify the Administrative
Trustees before 5:00 p.m. (London time) on each LIBOR Determination Date that
either: (i) it has determined or is in the process of determining the foregoing
rates and amounts or (ii) it has not determined and is not in the process of
determining the foregoing rates and amounts, together with its reasons therefor.
The Calculation Agent’s determination of the foregoing rates and amounts for any
Distribution Date will (in the absence of manifest error) be final and binding
upon all parties. For the sole purpose of calculating the interest rate for the
Trust Securities, “Business Day” shall be defined as any day on which dealings
in deposits in Dollars are transacted in the London interbank market.

        SECTION 4.11.      Certain Accounting Matters.

        (a)        At all times during the existence of the Trust, the
Administrative Trustees shall keep, or cause to be kept at the principal office
of the Trust in the United States, as defined for purposes of Treasury
Regulations section 301.7701-7, full books of account, records and supporting
documents, which shall reflect in reasonable detail each transaction of the
Trust. The books of account shall be maintained on the accrual method of
accounting, in accordance with generally accepted accounting principles,
consistently applied.

        (b)        The Administrative Trustees shall either (i) if the Depositor
is then subject to such reporting requirements, cause each Form 10-K and Form
10-Q prepared by the Depositor and filed with the Commission in accordance with
the Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year, and
the related statements of income or loss.

        (c)        The Trust shall maintain one or more bank accounts in the
United States, as defined for purposes of Treasury Regulations section
301.7701-7, in the name and for the sole benefit of the Trust; provided,
however, that all payments of funds in respect of the Notes held



23

--------------------------------------------------------------------------------

by the Property Trustee shall be made directly to the Payment Account and no
other funds of the Trust shall be deposited in the Payment Account. The sole
signatories for such accounts (including the Payment Account) shall be
designated by the Property Trustee.

ARTICLE V.

SECURITIES

        SECTION 5.1.        Initial Ownership.

        Upon the creation of the Trust and the contribution by the Depositor
referred to in Section 2.3 and until the issuance of the Trust Securities, and
at any time during which no Trust Securities are Outstanding, the Depositor
shall be the sole beneficial owner of the Trust.

        SECTION 5.2.        Authorized Trust Securities.

        The Trust shall be authorized to issue one series of Preferred
Securities having an aggregate Liquidation Amount of $7,000,000 and one series
of Common Securities having an aggregate Liquidation Amount of $217,000.

        SECTION 5.3.        Issuance of the Common Securities; Subscription and
Purchase of Notes.

        On the Closing Date, an Administrative Trustee, on behalf of the Trust,
shall execute and deliver to the Depositor Common Securities Certificates,
registered in the name of the Depositor, evidencing an aggregate of 217 Common
Securities having an aggregate Liquidation Amount of $217,000, against receipt
by the Trust of the aggregate purchase price of such Common Securities of
$217,000. Contemporaneously therewith and with the sale by the Trust to the
Holders of an aggregate of 7,000 Preferred Securities having an aggregate
Liquidation Amount of $7,000,000, an Administrative Trustee, on behalf of the
Trust, shall subscribe for and purchase from the Depositor Notes, to be
registered in the name of the Property Trustee on behalf of the Trust and having
an aggregate principal amount equal to $7,217,000, and, in satisfaction of the
purchase price for such Notes, the Property Trustee, on behalf of the Trust,
shall deliver to the Depositor the sum of $7,217,000 (being the aggregate amount
paid by the Holders for the Preferred Securities and the amount paid by the
Depositor for the Common Securities).

        SECTION 5.4.        The Securities Certificatjes.

        (a)        The Preferred Securities Certificates shall be issued in
minimum denominations of $100,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof, and the Common Securities Certificates shall be issued
in minimum denominations of $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof. The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so


24

--------------------------------------------------------------------------------

authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

        (b)        On the Closing Date, upon the written order of an authorized
officer of the Depositor, the Administrative Trustees shall cause Securities
Certificates to be executed on behalf of the Trust and delivered, without
further corporate action by the Depositor, in authorized denominations.

        (c)        The Preferred Securities issued to QIBs shall be, except as
provided in Section 5.6, Book-Entry Preferred Securities issued in the form of
one or more Global Preferred Securities registered in the name of the
Depositary, or its nominee and deposited with the Depositary or the Property
Trustee as custodian for the Depositary for credit by the Depositary to the
respective accounts of the Depositary Participants thereof (or such other
accounts as they may direct). The Preferred Securities issued to a Person other
than a QIB shall be issued in the form of Definitive Preferred Securities
Certificates.

        (d)        A Preferred Security shall not be valid until authenticated
by the manual signature of a Responsible Officer of the Property Trustee. Such
signature shall be conclusive evidence that the Preferred Security has been
authenticated under this Trust Agreement. Upon written order of the Trust signed
by one Administrative Trustee, the Property Trustee shall authenticate and
deliver one or more Preferred Security Certificates evidencing the Preferred
Securities for original issue. The Property Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Preferred Securities. A Common Security need not be so
authenticated and shall be valid upon execution by one or more Administrative
Trustees. The form of this certificate of authentication can be found in
Section 5.13.

        (e)        Upon issuance of the Trust Securities as provided in this
Trust Agreement, the Trust Securities so issued shall be deemed to be validly
issued, fully paid and nonassessable, and each Holder thereof shall be entitled
to the benefits provided by this Trust Agreement.

        SECTION 5.5.        Rights of Holders.

        The Trust Securities shall have no, and the issuance of the Trust
Securities is not subject to, preemptive or similar rights and when issued and
delivered to Holders against payment of the purchase price therefor will be
fully paid and non-assessable by the Trust. Except as provided in Section
5.11(b), the Holders of the Trust Securities, in their capacities as such, shall
be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.

        SECTION 5.6.        Book-Entry Preferred Securities.

        (a)        A Global Preferred Security may be exchanged, in whole or in
part, for Definitive Preferred Securities Certificates registered in the names
of the Owners only if such exchange complies with Section 5.7 and (i) the
Depositary advises the Administrative Trustees and the Property Trustee in
writing that the Depositary is no longer willing or able properly to discharge
its responsibilities with respect to the Global Preferred Security, and no
qualified successor is appointed by the Administrative Trustees within ninety
(90) days of receipt of such notice, (ii) the Depositary ceases to be a clearing
agency registered under the Exchange Act and the


25

--------------------------------------------------------------------------------

Administrative Trustees fail to appoint a qualified successor within ninety (90)
days of obtaining knowledge of such event, (iii) the Administrative Trustees at
their option advise the Property Trustee in writing that the Trust elects to
terminate the book-entry system through the Depositary or (iv) a Note Event of
Default has occurred and is continuing. Upon the occurrence of any event
specified in clause (i), (ii), (iii) or (iv) above, the Administrative Trustees
shall notify the Depositary and instruct the Depositary to notify all Owners of
Book-Entry Preferred Securities, the Delaware Trustee and the Property Trustee
of the occurrence of such event and of the availability of the Definitive
Preferred Securities Certificates to Owners of the Preferred Securities
requesting the same. Upon the issuance of Definitive Preferred Securities
Certificates, the Trustees shall recognize the Holders of the Definitive
Preferred Securities Certificates as Holders. Notwithstanding the foregoing, if
an Owner of a beneficial interest in a Global Preferred Security wishes at any
time to transfer an interest in such Global Preferred Security to a Person other
than a QIB, such transfer shall be effected, subject to the Applicable
Depositary Procedures, in accordance with the provisions of this Section 5.6 and
Section 5.7, and the transferee shall receive a Definitive Preferred Securities
Certificate in connection with such transfer. A holder of a Definitive Preferred
Securities Certificate that is a QIB may, upon request, and in accordance with
the provisions of this Section 5.6 and Section 5.7, exchange such Definitive
Preferred Securities Certificate for a beneficial interest in a Global Preferred
Security.

        (b)        If any Global Preferred Security is to be exchanged for
Definitive Preferred Securities Certificates or canceled in part, or if any
Definitive Preferred Securities Certificate is to be exchanged in whole or in
part for any Global Preferred Security, then either (i) such Global Preferred
Security shall be so surrendered for exchange or cancellation as provided in
this Article V or (ii) the aggregate Liquidation Amount represented by such
Global Preferred Security shall be reduced, subject to Section 5.4, or increased
by an amount equal to the Liquidation Amount represented by that portion of the
Global Preferred Security to be so exchanged or canceled, or equal to the
Liquidation Amount represented by such Definitive Preferred Securities
Certificates to be so exchanged for any Global Preferred Security, as the case
may be, by means of an appropriate adjustment made on the records of the
Securities Registrar, whereupon the Property Trustee, in accordance with the
Applicable Depositary Procedures, shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its records.
Upon any such surrender to the Administrative Trustees or the Securities
Registrar of any Global Preferred Security or Securities by the Depositary,
accompanied by registration instructions, the Administrative Trustees, or any
one of them, shall execute the Definitive Preferred Securities Certificates in
accordance with the instructions of the Depositary, and the Property Trustee,
upon receipt thereof, shall authenticate and deliver such Definitive Preferred
Securities Certificates. None of the Securities Registrar or the Trustees shall
be liable for any delay in delivery of such instructions and may conclusively
rely on, and shall be fully protected in relying on, such instructions.

        (c)        Every Securities Certificate executed and delivered upon
registration or transfer of, or in exchange for or in lieu of, a Global
Preferred Security or any portion thereof shall be executed and delivered in the
form of, and shall be, a Global Preferred Security, unless such Securities
Certificate is registered in the name of a Person other than the Depositary for
such Global Preferred Security or a nominee thereof.



26

--------------------------------------------------------------------------------

        (d)        The Depositary or its nominee, as registered owner of a
Global Preferred Security, shall be the Holder of such Global Preferred Security
for all purposes under this Trust Agreement and the Global Preferred Security,
and Owners with respect to a Global Preferred Security shall hold such interests
pursuant to the Applicable Depositary Procedures. The Securities Registrar and
the Trustees shall be entitled to deal with the Depositary for all purposes of
this Trust Agreement relating to the Global Preferred Securities (including the
payment of the Liquidation Amount of and Distributions on the Book-Entry
Preferred Securities represented thereby and the giving of instructions or
directions by Owners of Book-Entry Preferred Securities represented thereby and
the giving of notices) as the sole Holder of the Book-Entry Preferred Securities
represented thereby and shall have no obligations to the Owners thereof. None of
the Trustees nor the Securities Registrar shall have any liability in respect of
any transfers effected by the Depositary.

        (e)        The rights of the Owners of the Book-Entry Preferred
Securities shall be exercised only through the Depositary and shall be limited
to those established by law, the Applicable Depositary Procedures and agreements
between such Owners and the Depositary and/or the Depositary Participants;
provided, that, solely for the purpose of determining whether the Holders of the
requisite amount of Preferred Securities have voted on any matter provided for
in this Trust Agreement, to the extent that Preferred Securities are represented
by a Global Preferred Security, the Trustees may conclusively rely on, and shall
be fully protected in relying on, any written instrument (including a proxy)
delivered to the Property Trustee by the Depositary setting forth the Owners’
votes or assigning the right to vote on any matter to any other Persons either
in whole or in part. To the extent that Preferred Securities are represented by
a Global Preferred Security, the initial Depositary will make book-entry
transfers among the Depositary Participants and receive and transmit payments on
the Preferred Securities that are represented by a Global Preferred Security to
such Depositary Participants, and none of the Depositor or the Trustees shall
have any responsibility or obligation with respect thereto.

        (f)        To the extent that a notice or other communication to the
Holders is required under this Trust Agreement, for so long as Preferred
Securities are represented by a Global Preferred Security, the Trustees shall
give all such notices and communications to the Depositary, and shall have no
obligations to the Owners.

        SECTION 5.7.        Registration of Transfer and Exchange of Preferred
Securities Certificates.

        (a)        The Property Trustee shall keep or cause to be kept, at the
Corporate Trust Office, a register or registers (the “Securities Register”) in
which the registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Property Trustee shall at all times also be the Securities Registrar. The
provisions of Article VIII shall apply to the Property Trustee in its role as
Securities Registrar.

        (b)        Subject to Section 5.7(d), upon surrender for registration of
transfer of any Preferred Securities Certificate at the office or agency
maintained pursuant to Section 5.7(f), the



27

--------------------------------------------------------------------------------

Administrative Trustees or any one of them shall execute by manual or facsimile
signature and deliver to the Property Trustee, and upon receipt thereof the
Property Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Preferred Securities Certificates in
authorized denominations of a like aggregate Liquidation Amount as may be
required by this Trust Agreement dated the date of execution by such
Administrative Trustee or Trustees. At the option of a Holder, Preferred
Securities Certificates may be exchanged for other Preferred Securities
Certificates in authorized denominations and of a like aggregate Liquidation
Amount upon surrender of the Preferred Securities Certificate to be exchanged at
the office or agency maintained pursuant to Section 5.7(f). Whenever any
Preferred Securities Certificates are so surrendered for exchange, the
Administrative Trustees or any one of them shall execute by manual or facsimile
signature and deliver to the Property Trustee, and upon receipt thereof the
Property Trustee shall authenticate and deliver, the Preferred Securities
Certificates that the Holder making the exchange is entitled to receive.

        (c)        The Securities Registrar shall not be required, (i) to issue,
register the transfer of or exchange any Preferred Security during a period
beginning at the opening of business fifteen (15) days before the day of
selection for redemption of such Preferred Securities pursuant to Article IV and
ending at the close of business on the day of mailing of the notice of
redemption or (ii) to register the transfer of or exchange any Preferred
Security so selected for redemption in whole or in part, except, in the case of
any such Preferred Security to be redeemed in part, any portion thereof not to
be redeemed.

        (d)        Every Preferred Securities Certificate presented or
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Securities Registrar duly executed by the Holder or such Holder’s attorney duly
authorized in writing and (i) if such Preferred Securities Certificate is being
transferred otherwise than to a QIB, accompanied by a certificate of the
transferee substantially in the form set forth as Exhibit E hereto or (ii) if
such Preferred Securities Certificate is being transferred to a QIB, accompanied
by a certificate of the transferor substantially in the form set forth as
Exhibit F hereto.

        (e)        No service charge shall be made for any registration of
transfer or exchange of Preferred Securities Certificates, but the Property
Trustee on behalf of the Trust may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Preferred Securities Certificates.

        (f)        The Administrative Trustees shall designate an office or
offices or agency or agencies where Preferred Securities Certificates may be
surrendered for registration of transfer or exchange, and initially designate
the Corporate Trust Office as its office and agency for such purposes. The
Administrative Trustees shall give prompt written notice to the Depositor, the
Property Trustee and to the Holders of any change in the location of any such
office or agency.

        SECTION 5.8.        Mutilated, Destroyed, Lost or Stolen Securities
Certificates.

        (a)        If any mutilated Securities Certificate shall be surrendered
to the Securities Registrar together with such security or indemnity as may be
required by the Securities Registrar and the Administrative Trustees to save
each of them harmless, the Administrative Trustees, or


28

--------------------------------------------------------------------------------

any one of them, on behalf of the Trust, shall execute and make available for
delivery and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange therefor a new Securities Certificate of like class,
tenor and denomination.

        (b)        If the Securities Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Securities Certificate and
there shall be delivered to the Securities Registrar and the Administrative
Trustees such security or indemnity as may be required by them to save each of
them harmless, then in the absence of notice that such Securities Certificate
shall have been acquired by a protected purchaser, the Administrative Trustees,
or any one of them, on behalf of the Trust, shall execute and make available for
delivery, and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange for or in lieu of any such destroyed, lost or stolen
Securities Certificate, a new Securities Certificate of like class, tenor and
denomination.

        (c)        In connection with the issuance of any new Securities
Certificate under this Section 5.8, the Administrative Trustees or the
Securities Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection therewith.

        (d)        Any duplicate Securities Certificate issued pursuant to this
Section 5.8 shall constitute conclusive evidence of an undivided beneficial
interest in the assets of the Trust corresponding to that evidenced by the
mutilated, lost, stolen or destroyed Securities Certificate, as if originally
issued, whether or not the lost, stolen or destroyed Securities Certificate
shall be found at any time.

        (e)        If any such mutilated, destroyed, lost or stolen Securities
Certificate has become or is about to become due and payable, the Depositor in
its discretion may, instead of issuing a new Trust Security, pay such Trust
Security.

        (f)        The provisions of this Section 5.8 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement of mutilated, destroyed, lost or stolen Securities Certificates.

        SECTION 5.9.        Persons Deemed Holders.

        The Trustees and the Securities Registrar shall each treat the Person in
whose name any Securities Certificate shall be registered in the Securities
Register as the owner of the Trust Securities evidenced by such Securities
Certificate for the purpose of receiving Distributions and for all other
purposes whatsoever, and none of the Trustees and the Securities Registrar shall
be bound by any notice to the contrary.

        SECTION 5.10.        Cancellation.

        All Preferred Securities Certificates surrendered for registration of
transfer or exchange or for payment shall, if surrendered to any Person other
than the Property Trustee, be delivered to the Property Trustee, and any such
Preferred Securities Certificates and Preferred Securities Certificates
surrendered directly to the Property Trustee for any such purpose shall be
promptly canceled by it. The Administrative Trustees may at any time deliver to
the Property Trustee for



29

--------------------------------------------------------------------------------

cancellation any Preferred Securities Certificates previously delivered
hereunder that the Administrative Trustees may have acquired in any manner
whatsoever, and all Preferred Securities Certificates so delivered shall be
promptly canceled by the Property Trustee. No Preferred Securities Certificates
shall be executed and delivered in lieu of or in exchange for any Preferred
Securities Certificates canceled as provided in this Section 5.10, except as
expressly permitted by this Trust Agreement. All canceled Preferred Securities
Certificates shall be disposed of by the Property Trustee in accordance with its
customary practices and the Property Trustee shall deliver to the Administrative
Trustees a certificate of such disposition.

        SECTION 5.11.        Ownership of Common Securities by Depositor.

        (a)        On the Closing Date, the Depositor shall acquire, and
thereafter shall retain, beneficial and record ownership of the Common
Securities. Neither the Depositor nor any successor Holder of the Common
Securities may transfer less than all the Common Securities, and the Depositor
or any such successor Holder may transfer the Common Securities only (i) in
connection with a consolidation or merger of the Depositor into another Person,
or any conveyance, transfer or lease by the Depositor of its properties and
assets substantially as an entirety to any Person (in which event such Common
Securities will be transferred to such surviving entity, transferee or lessee,
as the case may be), pursuant to Section 8.1 of the Indenture or (ii) to the
Depositor or an Affiliate of the Depositor, in each such case in compliance with
applicable law (including the Securities Act, and applicable state securities
and blue sky laws). To the fullest extent permitted by law, any attempted
transfer of the Common Securities other than as set forth in the immediately
preceding sentence shall be void. The Administrative Trustees shall cause each
Common Securities Certificate issued to the Depositor to contain a legend
stating substantially “THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE
WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT.”

        (b)        Any Holder of the Common Securities shall be liable for the
debts and obligations of the Trust in the manner and to the extent set forth
with respect to the Depositor and agrees that it shall be subject to all
liabilities to which the Depositor may be subject and, prior to becoming such a
Holder, shall deliver to the Administrative Trustees an instrument of assumption
satisfactory to such Trustees.

    SECTION 5.12.        Restricted Legends.

        (a)        Each Preferred Security Certificate shall bear a legend in
substantially the following form:

  “[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY




30

--------------------------------------------------------------------------------

  (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE BY DTC TO A
NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE
REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.


  UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO GREENVILLE STATUTORY TRUST II OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]


  THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE
PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.


  THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,” FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (V) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION



31

--------------------------------------------------------------------------------

  AND, IN THE CASE OF (III) OR (V), SUBJECT TO THE RIGHT OF THE TRUST AND THE
DEPOSITOR TO REQUIRE AN OPINION OF COUNSEL AND OTHER INFORMATION SATISFACTORY TO
EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.


  THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.


  THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR ANY INTEREST THEREIN,
ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH
RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THE PREFERRED
SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS
PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE OR HOLDING



32

--------------------------------------------------------------------------------

  WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT AVAILABLE UNDER
AN APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.


  THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR
ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION.”


        (b)        The above legend shall not be removed from any of the
Preferred Securities Certificates unless there is delivered to the Property
Trustee and the Depositor satisfactory evidence, which may include an Opinion of
Counsel, as may be reasonably required to ensure that any future transfers
thereof may be made without restriction under or violation of the provisions of
the Securities Act and other applicable law. Upon provision of such satisfactory
evidence, one or more of the Administrative Trustees on behalf of the Trust
shall execute and deliver to the Property Trustee, and the Property Trustee
shall authenticate and deliver, at the written direction of the Administrative
Trustees and the Depositor, Preferred Securities Certificates that do not bear
the legend.

        SECTION 5.13.        Form of Certificate of Authentication.

        The Property Trustee’s certificate of authentication shall be in
substantially the following form:

        This represents Preferred Securities referred to in the within-mentioned
Trust Agreement.

Dated:     WILMINGTON TRUST COMPANY, not in its individual        capacity, but
solely as Property Trustee              By: ________________________________  
          Authorized officer  


ARTICLE VI.

MEETINGS; VOTING; ACTS OF HOLDERS

        SECTION 6.1.        Notice of Meetings.

        Notice of all meetings of the Holders of the Preferred Securities,
stating the time, place and purpose of the meeting, shall be given by the
Property Trustee pursuant to Section 10.8 to each Holder of Preferred
Securities, at such Holder’s registered address, at least fifteen (15) days and
not more than ninety (90) days before the meeting. At any such meeting, any
business properly before the meeting may be so considered whether or not stated
in the notice of the meeting. Any adjourned meeting may be held as adjourned
without further notice.


33

--------------------------------------------------------------------------------

        SECTION 6.2.        Meetings of Holders of the Preferred Securities.

        (a)        No annual meeting of Holders is required to be held. The
Property Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least twenty five percent (25%) in aggregate Liquidation Amount of the
Outstanding Preferred Securities and the Administrative Trustees or the Property
Trustee may, at any time in their discretion, call a meeting of the Holders of
the Preferred Securities to vote on any matters as to which such Holders are
entitled to vote.

        (b)        The Holders of at least a Majority in Liquidation Amount of
the Preferred Securities, present in person or by proxy, shall constitute a
quorum at any meeting of the Holders of the Preferred Securities.

        (c)        If a quorum is present at a meeting, an affirmative vote by
the Holders present, in person or by proxy, holding Preferred Securities
representing at least a Majority in Liquidation Amount of the Preferred
Securities held by the Holders present, either in person or by proxy, at such
meeting shall constitute the action of the Holders of the Preferred Securities,
unless this Trust Agreement requires a lesser or greater number of affirmative
votes.

        SECTION 6.3.        Voting Rights.

        Holders shall be entitled to one vote for each $10,000 of Liquidation
Amount represented by their Outstanding Trust Securities in respect of any
matter as to which such Holders are entitled to vote.

        SECTION 6.4.        Proxies, Etc.

        At any meeting of Holders, any Holder entitled to vote thereat may vote
by proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.

        SECTION 6.5.        Holder Action by Written Consent.

        Any action that may be taken by Holders at a meeting may be taken
without a meeting and without prior notice if Holders holding at least a
Majority in Liquidation Amount of all Preferred Securities entitled to vote in
respect of such action (or such lesser or greater proportion thereof as shall be
required by any other provision of this Trust Agreement) shall consent to the


34

--------------------------------------------------------------------------------

action in writing; provided, that notice of such action is promptly provided to
the Holders of Preferred Securities that did not consent to such action. Any
action that may be taken by the Holders of all the Common Securities may be
taken without a meeting and without prior notice if such Holders shall consent
to the action in writing.

        SECTION 6.6.        Record Date for Voting and Other Purposes.

        Except as provided in Section 6.10(a), for the purposes of determining
the Holders who are entitled to notice of and to vote at any meeting or to act
by written consent, or to participate in any distribution on the Trust
Securities in respect of which a record date is not otherwise provided for in
this Trust Agreement, or for the purpose of any other action, the Administrative
Trustees may from time to time fix a date, not more than ninety (90) days prior
to the date of any meeting of Holders or the payment of a Distribution or other
action, as the case may be, as a record date for the determination of the
identity of the Holders of record for such purposes.

        SECTION 6.7.        Acts of Holders.

        (a)        Any request, demand, authorization, direction, notice,
consent, waiver or other action provided or permitted by this Trust Agreement to
be given, made or taken by Holders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Holders in person
or by an agent thereof duly appointed in writing; and, except as otherwise
expressly provided herein, such action shall become effective when such
instrument or instruments are delivered to an Administrative Trustee. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Trust Agreement and conclusive in favor of the Trustees, if made in the manner
provided in this Section 6.7.

        (b)        The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that any Trustee receiving the same
deems sufficient.

        (c)        The ownership of Trust Securities shall be proved by the
Securities Register.

        (d)        Any request, demand, authorization, direction, notice,
consent, waiver or other Act of the Holder of any Trust Security shall bind
every future Holder of the same Trust Security and the Holder of every Trust
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done, omitted or suffered to
be done by the Trustees, the Administrative Trustees or the Trust in reliance
thereon, whether or not notation of such action is made upon such Trust
Security.


35

--------------------------------------------------------------------------------

        (e)        Without limiting the foregoing, a Holder entitled hereunder
to take any action hereunder with regard to any particular Trust Security may do
so with regard to all or any part of the Liquidation Amount of such Trust
Security or by one or more duly appointed agents each of which may do so
pursuant to such appointment with regard to all or any part of such Liquidation
Amount.

        (f)        If any dispute shall arise among the Holders or the Trustees
with respect to the authenticity, validity or binding nature of any request,
demand, authorization, direction, notice, consent, waiver or other Act of such
Holder or Trustee under this Article VI, then the determination of such matter
by the Property Trustee shall be conclusive with respect to such matter.

        SECTION 6.8.        Inspection of Records.

        Upon reasonable written notice to the Administrative Trustees and the
Property Trustee, the records of the Trust shall be open to inspection by any
Holder during normal business hours for any purpose reasonably related to such
Holder’s interest as a Holder.

        SECTION 6.9.        Limitations on Voting Rights.

        (a)        Except as expressly provided in this Trust Agreement and in
the Indenture and as otherwise required by law, no Holder of Preferred
Securities shall have any right to vote or in any manner otherwise control the
administration, operation and management of the Trust or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Securities Certificates, be construed so as to constitute the Holders
from time to time as partners or members of an association.

        (b)        So long as any Notes are held by the Property Trustee on
behalf of the Trust, the Property Trustee shall not (i) direct the time, method
and place of conducting any proceeding for any remedy available to the Note
Trustee, or exercise any trust or power conferred on the Property Trustee with
respect to the Notes, (ii) waive any past default that may be waived under
Section 5.13 of the Indenture, (iii) exercise any right to rescind or annul a
declaration that the principal of all the Notes shall be due and payable or (iv)
consent to any amendment, modification or termination of the Indenture or the
Notes, where such consent shall be required, without, in each case, obtaining
the prior approval of the Holders of at least a Majority in Liquidation Amount
of the Preferred Securities; provided, that where a consent under the Indenture
would require the consent of each holder of Notes (or each Holder of Preferred
Securities) affected thereby, no such consent shall be given by the Property
Trustee without the prior written consent of each Holder of Preferred
Securities. The Property Trustee shall not revoke any action previously
authorized or approved by a vote of the Holders of the Preferred Securities,
except by a subsequent vote of the Holders of the Preferred Securities. In
addition to obtaining the foregoing approvals of the Holders of the Preferred
Securities, prior to taking any of the foregoing actions, the Property Trustee
shall, at the expense of the Depositor, obtain an Opinion of Counsel experienced
in such matters to the effect that such action shall not cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes.


36

--------------------------------------------------------------------------------

        (c)        If any proposed amendment to the Trust Agreement provides
for, or the Trustees otherwise propose to effect, (i) any action that would
adversely affect in any material respect the powers, preferences or special
rights of the Preferred Securities, whether by way of amendment to the Trust
Agreement or otherwise or (ii) the dissolution, winding-up or termination of the
Trust, other than pursuant to the terms of this Trust Agreement, then the
Holders of Outstanding Preferred Securities as a class will be entitled to vote
on such amendment or proposal and such amendment or proposal shall not be
effective except with the approval of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities. Notwithstanding any other
provision of this Trust Agreement, no amendment to this Trust Agreement may be
made if, as a result of such amendment, it would cause the Trust to be taxable
as a corporation or classified as other than a grantor trust for United States
federal income tax purposes.

        SECTION 6.10.        Acceleration of Maturity; Rescission of Annulment;
Waivers of Past Defaults.

        (a)        For so long as any Preferred Securities remain Outstanding,
if, upon a Note Event of Default pursuant to paragraphs (c), (e), (f), (g) or
(h) of Section 5.1 of the Indenture, the Note Trustee fails or the holders of
not less than twenty five percent (25%) in principal amount of the outstanding
Notes fail to declare the principal of all of the Notes to be immediately due
and payable, the Holders of at least twenty-five percent (25%) in Liquidation
Amount of the Preferred Securities then Outstanding shall have the right to make
such declaration by a notice in writing to the Property Trustee, the Depositor
and the Note Trustee. At any time after a declaration of acceleration with
respect to the Notes has been made and before a judgment or decree for payment
of the money due has been obtained by the Note Trustee as provided in the
Indenture, the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, by written notice to the Property Trustee, the Depositor
and the Note Trustee, may rescind and annul such declaration and its
consequences if:

         (i)       the Depositor has paid or deposited with the Note Trustee a
sum sufficient to pay:


             (A)        all overdue installments of interest on all of the
Notes;


             (B)        any accrued Additional Interest on all of the Notes;


             (C)        the principal of and premium, if any, on any Notes that
have become due otherwise than by such declaration of acceleration and interest
and Additional Interest thereon at the rate borne by the Notes; and


             (D)        all sums paid or advanced by the Note Trustee under the
Indenture and the reasonable compensation, expenses, disbursements and advances
of the Note Trustee, the Property Trustee and their agents and counsel; and


         (ii)        all Note Events of Default, other than the non-payment of
the principal of the Notes that has become due solely by suchacceleration, have
been cured or waived as provided in Section 5.13 of the Indenture.



37

--------------------------------------------------------------------------------

        Upon receipt by the Property Trustee of written notice requesting such
an acceleration, or rescission and annulment thereof, by Holders of any part of
the Preferred Securities, a record date shall be established for determining
Holders of Outstanding Preferred Securities entitled to join in such notice,
which record date shall be at the close of business on the day the Property
Trustee receives such notice. The Holders on such record date, or their duly
designated proxies, and only such Persons, shall be entitled to join in such
notice, whether or not such Holders remain Holders after such record date;
provided, that, unless such declaration of acceleration, or rescission and
annulment, as the case may be, shall have become effective by virtue of the
requisite percentage having joined in such notice prior to the day that is
ninety (90) days after such record date, such notice of declaration of
acceleration, or rescission and annulment, as the case may be, shall
automatically and without further action by any Holder be canceled and of no
further effect. Nothing in this paragraph shall prevent a Holder, or a proxy of
a Holder, from giving, after expiration of such ninety (90)-day period, a new
written notice of declaration of acceleration, or rescission and annulment
thereof, as the case may be, that is identical to a written notice that has been
canceled pursuant to the proviso to the preceding sentence, in which event a new
record date shall be established pursuant to the provisions of this Section
6.10(a).

        (b)        For so long as any Preferred Securities remain Outstanding,
to the fullest extent permitted by law and subject to the terms of this Trust
Agreement and the Indenture, upon a Note Event of Default specified in paragraph
(a), (b) or (c) of Section 5.1 of the Indenture, any Holder of Preferred
Securities shall have the right to institute a proceeding directly against the
Depositor, pursuant to Section 5.8 of the Indenture, for enforcement of payment
to such Holder of any amounts payable in respect of Notes having an aggregate
principal amount equal to the aggregate Liquidation Amount of the Preferred
Securities of such Holder. Except as set forth in Section 6.10(a) and this
Section 6.10(b), the Holders of Preferred Securities shall have no right to
exercise directly any right or remedy available to the holders of, or in respect
of, the Notes.

        (c)        Notwithstanding paragraphs (a) and (b) of this Section 6.10,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities may, on behalf of the Holders of all the Preferred Securities, waive
any Note Event of Default, except any Note Event of Default arising from the
failure to pay any principal of or premium, if any, or interest on (including
any Additional Interest) the Notes (unless such Note Event of Default has been
cured and a sum sufficient to pay all matured installments of interest and all
principal and premium, if any, on all Notes due otherwise than by acceleration
has been deposited with the Note Trustee) or a Note Event of Default in respect
of a covenant or provision that under the Indenture cannot be modified or
amended without the consent of the holder of each outstanding Note. Upon any
such waiver, such Note Event of Default shall cease to exist and any Note Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of the Indenture; but no such waiver shall affect any subsequent Note
Event of Default or impair any right consequent thereon.

        (d)        Notwithstanding paragraphs (a) and (b) of this Section 6.10,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities may, on behalf of the Holders of all the Preferred Securities, waive
any past Event of Default and its consequences. Upon such waiver, any such Event
of Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured, for every purpose of this Trust Agreement,
but no



38

--------------------------------------------------------------------------------

such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereon.

        (e)        The Holders of a Majority in Liquidation Amount of the
Preferred Securities shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Property Trustee in
respect of this Trust Agreement or the Notes or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided, that,
subject to Sections 8.5 and 8.7, the Property Trustee shall have the right to
decline to follow any such direction if the Property Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Property Trustee in good faith shall, by an officer or officers of the
Property Trustee, determine that the proceedings so directed would be illegal or
involve it in personal liability or be unduly prejudicial to the rights of
Holders not party to such direction, and provided, further, that nothing in this
Trust Agreement shall impair the right of the Property Trustee to take any
action deemed proper by the Property Trustee and which is not inconsistent with
such direction.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

        SECTION 7.1.        Representations and Warranties of the Property
Trustee and the Delaware Trustee.

        The Property Trustee and the Delaware Trustee, each severally on behalf
of and as to itself, hereby represents and warrants for the benefit of the
Depositor and the Holders that:

        (a)        the Property Trustee is a Delaware banking corporation with
trust powers, duly organized, validly existing and in good standing under the
laws of the State of Delaware;

        (b)        the Property Trustee has full corporate power, authority and
legal right to execute, deliver and perform its obligations under this Trust
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Trust Agreement;

        (c)        the Delaware Trustee is a Delaware banking corporation, duly
organized with trust powers, validly existing and in good standing under the
laws of the State of Delaware and with its principal place of business in the
State of Delaware;

        (d)        the Delaware Trustee has full corporate power, authority and
legal right to execute, deliver and perform its obligations under this Trust
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Trust Agreement;

        (e)        this Trust Agreement has been duly authorized, executed and
delivered by the Property Trustee and the Delaware Trustee and constitutes the
legal, valid and binding agreement of each of the Property Trustee and the
Delaware Trustee enforceable against each of them in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity and the
discretion of the court (regardless of whether considered in a proceeding in
equity or at law);


39

--------------------------------------------------------------------------------

        (f)        the execution, delivery and performance of this Trust
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Property Trustee and the Delaware Trustee and do not require
any approval of stockholders of the Property Trustee and the Delaware Trustee
and such execution, delivery and performance will not (i) violate the Charter or
By-laws of the Property Trustee or the Delaware Trustee or (ii) violate any
applicable law, governmental rule or regulation of the United States or the
State of Delaware, as the case may be, governing the banking and trust powers of
the Property Trustee or the Delaware Trustee or any order, judgment or decree
applicable to the Property Trustee or the Delaware Trustee;

        (g)        neither the authorization, execution or delivery by the
Property Trustee or the Delaware Trustee of this Trust Agreement nor the
consummation of any of the transactions by the Property Trustee or the Delaware
Trustee contemplated herein requires the consent or approval of, the giving of
notice to, the registration with or the taking of any other action with respect
to any governmental authority or agency under any existing law of the United
States or the State of Delaware governing the banking and trust powers of the
Property Trustee or the Delaware Trustee, as the case may be; and

        (h)        to the best of each of the Property Trustee’s and the
Delaware Trustee’s knowledge, there are no proceedings pending or threatened
against or affecting the Property Trustee or the Delaware Trustee in any court
or before any governmental authority, agency or arbitration board or tribunal
that, individually or in the aggregate, would materially and adversely affect
the Trust or would question the right, power and authority of the Property
Trustee or the Delaware Trustee, as the case may be, to enter into or perform
its obligations as one of the Trustees under this Trust Agreement.

        SECTION 7.2.        Representations and Warranties of Depositor.

        The Depositor hereby represents and warrants for the benefit of the
Holders that:

        (a)        the Depositor is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation;

        (b)        the Depositor has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

        (c)        this Trust Agreement has been duly authorized, executed and
delivered by the Depositor and constitutes the legal, valid and binding
agreement of the Depositor enforceable against the Depositor in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

        (d)        the Securities Certificates issued at the Closing Date on
behalf of the Trust have been duly authorized and will have been duly and
validly executed, issued and delivered by the applicable Trustees pursuant to
the terms and provisions of, and in accordance with the requirements of, this
Trust Agreement and the Holders will be, as of such date, entitled to the
benefits of this Trust Agreement;



40

--------------------------------------------------------------------------------

        (e)        the execution, delivery and performance of this Trust
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Depositor and do not require any approval of stockholders of
the Depositor and such execution, delivery and performance will not (i) violate
the articles or certificate of incorporation or by-laws (or other organizational
documents) of the Depositor or (ii) violate any applicable law, governmental
rule or regulation governing the Depositor or any material portion of its
property or any order, judgment or decree applicable to the Depositor or any
material portion of its property;

        (f)        neither the authorization, execution or delivery by the
Depositor of this Trust Agreement nor the consummation of any of the
transactions by the Depositor contemplated herein requires the consent or
approval of, the giving of notice to, the registration with or the taking of any
other action with respect to any governmental authority or agency under any
existing law governing the Depositor or any material portion of its property;
and

        (g)        there are no proceedings pending or, to the best of the
Depositor’s knowledge, threatened against or affecting the Depositor or any
material portion of its property in any court or before any governmental
authority, agency or arbitration board or tribunal that, individually or in the
aggregate, would materially and adversely affect the Trust or would question the
right, power and authority of the Depositor, as the case may be, to enter into
or perform its obligations under this Trust Agreement.

ARTICLE VIII.

THE TRUSTEES

        SECTION 8.1.        Number of Trustees.

        The number of Trustees shall be five (5), provided, that the Property
Trustee and the Delaware Trustee may be the same Person, in which case the
number of Trustees shall be four (4). The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4. The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of a Trustee shall not operate
to annul, dissolve or terminate the Trust.

        SECTION 8.2.        Property Trustee Required.

        There shall at all times be a Property Trustee hereunder with respect to
the Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States. If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee shall cease to be eligible in accordance with the
provisions of this



41

--------------------------------------------------------------------------------

Section 8.2, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VIII.

        SECTION 8.3.        Delaware Trustee Required.

        (a)        If required by the Delaware Statutory Trust Act, there shall
at all times be a Delaware Trustee with respect to the Trust Securities. The
Delaware Trustee shall either be (i) a natural person who is at least 21 years
of age and a resident of the State of Delaware or (ii) a legal entity that has
its principal place of business in the State of Delaware, otherwise meets the
requirements of applicable Delaware law and shall act through one or more
persons authorized to bind such entity. If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this Section
8.3, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article VIII.

        (b)        The Delaware Trustee shall not be entitled to exercise any
powers, nor shall the Delaware Trustee have any of the duties and
responsibilities, of the Property Trustee or the Administrative Trustees set
forth herein. The Delaware Trustee shall be one of the trustees of the Trust for
the sole and limited purpose of fulfilling the requirements of Section 3807 of
the Delaware Statutory Trust Act and for taking such actions as are required to
be taken by a Delaware trustee under the Delaware Statutory Trust Act. The
duties (including fiduciary duties), liabilities and obligations of the Delaware
Trustee shall be limited to (a) accepting legal process served on the Trust in
the State of Delaware and (b) the execution of any certificates required to be
filed with the Secretary of State of the State of Delaware that the Delaware
Trustee is required to execute under Section 3811 of the Delaware Statutory
Trust Act and there shall be no other duties (including fiduciary duties) or
obligations, express or implied, at law or in equity, of the Delaware Trustee.

        SECTION 8.4.        Appointment of Administrative Trustees.

        (a)        There shall at all times be one or more Administrative
Trustees hereunder with respect to the Trust Securities. Each Administrative
Trustee shall be either a natural person who is at least 21 years of age or a
legal entity that shall act through one or more persons authorized to bind that
entity. Each of the individuals identified as an “Administrative Trustee” in the
preamble of this Trust Agreement hereby accepts his or her appointment as such.

        (b)        Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee. Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.

        SECTION 8.5.        Duties and Responsibilities of the Trustees.



42

--------------------------------------------------------------------------------

        (a)        The rights, immunities, duties and responsibilities of the
Trustees shall be as provided by this Trust Agreement and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Trustees; provided, however, that if an Event of
Default known to the Property Trustee has occurred and is continuing, the
Property Trustee shall, prior to the receipt of directions, if any, from the
Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, exercise such of the rights and powers vested in it by this Trust
Agreement, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs. Notwithstanding the foregoing, no provision of this
Trust Agreement shall require any of the Trustees to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its or their rights or
powers, if it or they shall have reasonable grounds for believing that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it. Whether or not herein expressly so provided, every
provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to the Trustees shall be subject to the
provisions of this Section 8.5. To the extent that, at law or in equity, a
Trustee has duties and liabilities relating to the Trust or to the Holders, such
Trustee shall not be liable to the Trust or to any Holder for such Trustee’s
good faith reliance on the provisions of this Trust Agreement. The provisions of
this Trust Agreement, to the extent that they restrict the duties and
liabilities of the Trustees otherwise existing at law or in equity, are agreed
by the Depositor and the Holders to replace such other duties and liabilities of
the Trustees.

        (b)        All payments made by the Property Trustee or a Paying Agent
in respect of the Trust Securities shall be made only from the revenue and
proceeds from the Trust Property and only to the extent that there shall be
sufficient revenue or proceeds from the Trust Property to enable the Property
Trustee or a Paying Agent to make payments in accordance with the terms hereof.
Each Holder, by its acceptance of a Trust Security, agrees that it will look
solely to the revenue and proceeds from the Trust Property to the extent legally
available for distribution to it as herein provided and that the Trustees are
not personally liable to it for any amount distributable in respect of any Trust
Security or for any other liability in respect of any Trust Security. This
Section 8.5(b) does not limit the liability of the Trustees expressly set forth
elsewhere in this Trust Agreement.

        (c)        No provisions of this Trust Agreement shall be construed to
relieve the Property Trustee from liability with respect to matters that are
within the authority of the Property Trustee under this Trust Agreement for its
own negligent action, negligent failure to act or willful misconduct, except
that:

        (i)        the Property Trustee shall not be liable for any error or
judgment made in good faith by an authorized officer of the Property Trustee,
unless it shall be proved that the Property Trustee was negligent in
ascertaining the pertinent facts;


         (ii)        the Property Trustee shall not be liable with respect to
any action taken or omitted to be taken by it in good faith in accordance with
the direction of the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Property




43

--------------------------------------------------------------------------------

  Trustee hereunder or under the Indenture, or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement;


         (iii)        the Property Trustee’s sole duty with respect to the
custody, safe keeping and physical preservation of the Notes and the Payment
Account shall be to deal with such Property in a similar manner as the Property
Trustee deals with similar property for its own account, subject to the
protections and limitations on liability afforded to the Property Trustee under
this Trust Agreement;


         (iv)        the Property Trustee shall not be liable for any interest
on any money received by it; and money held by the Property Trustee need not be
segregated from other funds held by it except in relation to the Payment Account
maintained by the Property Trustee pursuant to Section 3.1 and except to the
extent otherwise required by law; and


         (v)        the Property Trustee shall not be responsible for monitoring
the compliance by the Administrative Trustees or the Depositor with their
respective duties under this Trust Agreement, nor shall the Property Trustee be
liable for the default or misconduct of any other Trustee or the Depositor.


        SECTION 8.6.        Notices of Defaults and Extensions.

        (a)        Within ninety (90) days after the occurrence of a default
actually known to the Property Trustee, the Property Trustee shall transmit
notice of such default to the Holders, the Administrative Trustees and the
Depositor, unless such default shall have been cured or waived; provided, that,
except in the case of a default in the payment of the principal of or any
premium or interest (including any Additional Interest) on any Trust Security,
the Property Trustee shall be fully protected in withholding such notice if and
so long as the board of directors, the executive committee or a trust committee
of directors and/or Responsible Officers of the Property Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders of the Trust Securities. For the purpose of this Section 8.6, the term
“default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

        (b)        Within three (3) Business Days after the receipt of written
notice of the Depositor’s exercise of its right to defer the payment of interest
on the Notes pursuant to the Indenture, the Property Trustee shall transmit, in
the manner and to the extent provided in Section 11.8, notice of such exercise
to the Holders and the Administrative Trustees, unless such exercise shall have
been revoked.

        (c)        The Property Trustee shall not be deemed to have knowledge of
any default or Event of Default unless the Property Trustee shall have received
written notice thereof from the Depositor, any Administrative Trustee or any
Holder or unless a Responsible Officer of the Property Trustee shall have
obtained actual knowledge of such default or Event of Default.

        (d)        The Property Trustee shall notify all Holders of the
Preferred Securities of any notice of default received with respect to the
Notes.

        SECTION 8.7.        Certain Rights of Property Trustee.



44

--------------------------------------------------------------------------------

        Subject to the provisions of Section 8.5:

        (a)        the Property Trustee may conclusively rely and shall be
protected in acting or refraining from acting in good faith and in accordance
with the terms hereof upon any resolution, Opinion of Counsel, certificate,
written representation of a Holder or transferee, certificate of auditors or any
other resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, appraisal, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

        (b)        if (i) in performing its duties under this Trust Agreement
the Property Trustee is required to decide between alternative courses of
action, (ii) in construing any of the provisions of this Trust Agreement the
Property Trustee finds a provision ambiguous or inconsistent with any other
provisions contained herein or (iii) the Property Trustee is unsure of the
application of any provision of this Trust Agreement, then, except as to any
matter as to which the Holders of the Preferred Securities are entitled to vote
under the terms of this Trust Agreement, the Property Trustee shall deliver a
notice to the Depositor requesting the Depositor’s written instruction as to the
course of action to be taken and the Property Trustee shall take such action, or
refrain from taking such action, as the Property Trustee shall be instructed in
writing to take, or to refrain from taking, by the Depositor; provided, that if
the Property Trustee does not receive such instructions of the Depositor within
ten (10) Business Days after it has delivered such notice or such reasonably
shorter period of time set forth in such notice, the Property Trustee may, but
shall be under no duty to, take such action, or refrain from taking such action,
as the Property Trustee shall deem advisable and in the best interests of the
Holders, in which event the Property Trustee shall have no liability except for
its own negligence, bad faith or willful misconduct;

        (c)        any direction or act of the Depositor contemplated by this
Trust Agreement shall be sufficiently evidenced by an Officers’ Certificate
unless otherwise expressly provided herein;

        (d)        any direction or act of an Administrative Trustee
contemplated by this Trust Agreement shall be sufficiently evidenced by a
certificate executed by such Administrative Trustee and setting forth such
direction or act;

        (e)        the Property Trustee shall have no duty to see to any
recording, filing or registration of any instrument (including any financing or
continuation statement or any filing under tax or securities laws) or any
re-recording, re-filing or re-registration thereof;

        (f)        the Property Trustee may consult with counsel (which counsel
may be counsel to the Property Trustee, the Depositor or any of its Affiliates,
and may include any of its employees) and the advice of such counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon and in
accordance with such advice; the Property Trustee shall have the right at any
time to seek instructions concerning the administration of this Trust Agreement
from any court of competent jurisdiction;

        (g)        the Property Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Trust Agreement at the request
or direction of any of the Holders


45

--------------------------------------------------------------------------------

pursuant to this Trust Agreement, unless such Holders shall have offered to the
Property Trustee reasonable security or indemnity against the costs, expenses
(including reasonable attorneys’ fees and expenses) and liabilities that might
be incurred by it in compliance with such request or direction, including
reasonable advances as may be requested by the Property Trustee;

        (h)        the Property Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, approval, bond, debenture, note or other evidence of indebtedness or
other paper or document, unless requested in writing to do so by one or more
Holders, but the Property Trustee may make such further inquiry or investigation
into such facts or matters as it may see fit, and, if the Property Trustee shall
determine to make such inquiry or investigation, it shall be entitled to examine
the books, records and premises of the Depositor, personally or by agent or
attorney;

        (i)        the Property Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents, attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

        (j)        whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Property Trustee (i) may request
instructions from the Holders (which instructions may only be given by the
Holders of the same proportion in Liquidation Amount of the Trust Securities as
would be entitled to direct the Property Trustee under this Trust Agreement in
respect of such remedy, right or action), (ii) may refrain from enforcing such
remedy or right or taking such other action until such instructions are received
and (iii) shall be protected in acting in accordance with such instructions;

        (k)        except as otherwise expressly provided by this Trust
Agreement, the Property Trustee shall not be under any obligation to take any
action that is discretionary under the provisions of this Trust Agreement;

        (l)        without prejudice to any other rights available to the
Property Trustee under applicable law, when the Property Trustee incurs expenses
or renders services in connection with a Bankruptcy Event, such expenses
(including legal fees and expenses of its agents and counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy law or law relating to creditors rights
generally; and

        (m)        whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Property
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, request and rely on an Officers’ Certificate
which, upon receipt of such request, shall be promptly delivered by the
Depositor.

        No provision of this Trust Agreement shall be deemed to impose any duty
or obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation


46

--------------------------------------------------------------------------------

conferred or imposed on it, in any jurisdiction in which it shall be illegal, or
in which such Person shall be unqualified or incompetent in accordance with
applicable law, to perform any such act or acts, or to exercise any such right,
power, duty or obligation.

        SECTION 8.8.        Delegation of Power.

        Any Trustee may, by power of attorney or otherwise delegate to any other
Person its, his or her power for the purpose of executing any documents
contemplated in Section 2.5. The Trustees shall have power to delegate from time
to time to such of their number or to the Depositor the doing of such things and
the execution of such instruments either in the name of the Trust or the names
of the Trustees or otherwise as the Trustees may deem expedient, to the extent
such delegation is not prohibited by applicable law or contrary to the
provisions of this Trust Agreement.

        SECTION 8.9.        May Hold Securities.

        Any Trustee or any other agent of any Trustee or the Trust, in its
individual or any other capacity, may become the owner or pledgee of Trust
Securities and except as provided in the definition of the term “Outstanding” in
Article I, may otherwise deal with the Trust with the same rights it would have
if it were not a Trustee or such other agent.

        SECTION 8.10.        Compensation; Reimbursement; Indemnity.

        The Depositor agrees:

        (a)        to pay to the Trustees from time to time such reasonable
compensation for all services rendered by them hereunder as may be agreed by the
Depositor and the Trustees from time to time (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);

        (b)        to reimburse the Trustees upon request for all reasonable
expenses, disbursements and advances incurred or made by the Trustees in
accordance with any provision of this Trust Agreement (including the reasonable
compensation and the expenses and disbursements of their agents and counsel),
except any such expense, disbursement or advance as may be attributable to their
gross negligence, bad faith or willful misconduct; and

        (c)        to the fullest extent permitted by applicable law, to
indemnify and hold harmless (i) each Trustee (including in its individual
capacity), (ii) any Affiliate of any Trustee, (iii) any officer, director,
shareholder, employee, representative or agent of any Trustee or any Affiliate
of any Trustee and (iv) any employee or agent of the Trust (referred to herein
as an “Indemnified Person”) from and against any loss, damage, liability, tax
(other than income, franchise or other taxes imposed on amounts paid pursuant to
Section 8.10(a) or (b) hereof), penalty, expense or claim of any kind or nature
whatsoever incurred without negligence, bad faith or willful misconduct on its
part, arising out of or in connection with the acceptance or administration of
the Trust hereunder, including the advancement of funds to cover the reasonable
costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder.



47

--------------------------------------------------------------------------------

        The Trust shall have no payment, reimbursement or indemnity obligations
to the Trustees under this Section 8.10. The provisions of this Section 8.10
shall survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

        No Trustee may claim any Lien on any Trust Property whether before or
after termination of the Trust as a result of any amount due pursuant to this
Section 8.10.

        To the fullest extent permitted by law, in no event shall the Property
Trustee and the Delaware Trustee be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.

        In no event shall the Property Trustee and the Delaware Trustee be
liable for any failure or delay in the performance of its obligations hereunder
because of circumstances beyond its control, including, but not limited to, acts
of God, flood, war (whether declared or undeclared), terrorism, fire, riot,
embargo, government action, including any laws, ordinances, regulations,
governmental action or the like which delay, restrict or prohibit the providing
of the services contemplated by this Trust Agreement.

        SECTION 8.11.        Resignation and Removal; Appointment of Successor.

        (a)        No resignation or removal of any Trustee and no appointment
of a successor Trustee pursuant to this Article VIII shall become effective
until the acceptance of appointment by the successor Trustee in accordance with
the applicable requirements of Section 8.12.

        (b)        A Trustee may resign at any time by giving written notice
thereof to the Depositor and, in the case of the Property Trustee and the
Delaware Trustee, to the Holders.

        (c)        Unless an Event of Default shall have occurred and be
continuing, the Property Trustee or the Delaware Trustee, or both of them, may
be removed (with or without cause) at any time by Act of the Holder of Common
Securities. If an Event of Default shall have occurred and be continuing, the
Property Trustee or the Delaware Trustee, or both of them, may be removed (with
or without cause) at such time by Act of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities, delivered to the removed Trustee
(in its individual capacity and on behalf of the Trust). An Administrative
Trustee may be removed (with or without cause) only by Act of the Holder of the
Common Securities at any time.

        (d)        If any Trustee shall resign, be removed or become incapable
of acting as Trustee, or if a vacancy shall occur in the office of any Trustee
for any reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, and such successor Property Trustee or Delaware Trustee and
the


48

--------------------------------------------------------------------------------

retiring Property Trustee or Delaware Trustee shall comply with the applicable
requirements of Section 8.12. If an Administrative Trustee shall resign, be
removed or become incapable of acting as Administrative Trustee, at a time when
an Event of Default shall have occurred and be continuing, the Holder of the
Common Securities by Act of the Holder of Common Securities shall promptly
appoint a successor Administrative Trustee and such successor Administrative
Trustee and the retiring Administrative Trustee shall comply with the applicable
requirements of Section 8.12. If no successor Trustee shall have been so
appointed by the Holder of the Common Securities or Holders of the Preferred
Securities, as the case may be, and accepted appointment in the manner required
by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six (6) months may, on behalf of himself and
all others similarly situated, and any resigning Trustee may, in each case, at
the expense of the Depositor, petition any court of competent jurisdiction for
the appointment of a successor Trustee.

        (e)        The Depositor shall give notice of each resignation and each
removal of the Property Trustee or the Delaware Trustee and each appointment of
a successor Property Trustee or Delaware Trustee to all Holders in the manner
provided in Section 10.8. Each notice shall include the name of the successor
Property Trustee or Delaware Trustee and the address of its Corporate Trust
Office if it is the Property Trustee.

        (f)        Notwithstanding the foregoing or any other provision of this
Trust Agreement, in the event any Administrative Trustee or a Delaware Trustee
who is a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two of them or (ii)
otherwise by the Holder of the Common Securities (with the successor in each
case being a Person who satisfies the eligibility requirement for Administrative
Trustees or Delaware Trustee, as the case may be, set forth in Sections 8.3 and
8.4).

        (g)        Upon the appointment of a successor Delaware Trustee, such
successor Delaware Trustee shall file a Certificate of Amendment to the
Certificate of Trust in accordance with Section 3810 of the Delaware Statutory
Trust Act.

        SECTION 8.12.        Acceptance of Appointment by Successor.

        (a)        In case of the appointment hereunder of a successor Trustee,
each successor Trustee shall execute and deliver to the Depositor and to the
retiring Trustee an instrument accepting such appointment, and thereupon the
resignation or removal of the retiring Trustee shall become effective and each
such successor Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Trustee; but, on request of the Trust or any successor Trustee such retiring
Trustee shall, upon payment of its charges, duly assign, transfer and deliver to
such successor Trustee all Trust Property, all proceeds thereof and money held
by such retiring Trustee hereunder with respect to the Trust Securities and the
Trust.


49

--------------------------------------------------------------------------------

        (b)        Upon request of any such successor Trustee, the Trust (or the
retiring Trustee if requested by the Depositor) shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in the
preceding paragraph.

        (c)        No successor Trustee shall accept its appointment unless at
the time of such acceptance such successor Trustee shall be qualified and
eligible under this Article VIII.

        SECTION 8.13.        Merger, Conversion, Consolidation or Succession to
Business.

        Any Person into which the Property Trustee or the Delaware Trustee may
be merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any Person succeeding to all or substantially all the
corporate trust business of such Trustee, shall be the successor of such Trustee
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, provided, that such Person shall be
otherwise qualified and eligible under this Article VIII.

        SECTION 8.14.        Not Responsible for Recitals or Issuance of
Securities.

        The recitals contained herein and in the Securities Certificates shall
be taken as the statements of the Trust and the Depositor, and the Trustees do
not assume any responsibility for their correctness. The Trustees make no
representations as to the title to, or value or condition of, the property of
the Trust or any part thereof, nor as to the validity or sufficiency of this
Trust Agreement, the Notes or the Trust Securities. The Trustees shall not be
accountable for the use or application by the Depositor of the proceeds of the
Notes.

        SECTION 8.15.        Property Trustee May File Proofs of Claim.

        (a)        In case of any Bankruptcy Event (or event that with the
passage of time would become a Bankruptcy Event) relative to the Trust or any
other obligor upon the Trust Securities or the property of the Trust or of such
other obligor or their creditors, the Property Trustee (irrespective of whether
any Distributions on the Trust Securities shall then be due and payable and
irrespective of whether the Property Trustee shall have made any demand on the
Trust for the payment of any past due Distributions) shall be entitled and
empowered, to the fullest extent permitted by law, by intervention in such
proceeding or otherwise:

         (i)        to file and prove a claim for the whole amount of any
Distributions owing and unpaid in respect of the Trust Securities and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Property Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Property Trustee, its
agents and counsel) and of the Holders allowed in such judicial proceeding; and


         (i)        to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;




50

--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

        (b)        Nothing herein contained shall be deemed to authorize the
Property Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or compensation
affecting the Trust Securities or the rights of any Holder thereof or to
authorize the Property Trustee to vote in respect of the claim of any Holder in
any such proceeding.

        SECTION 8.16.        Reports to and from the Property Trustee.

        (a)        The Depositor and the Administrative Trustees shall deliver
to the Property Trustee, not later than forty five (45) days after the end of
each of the first three fiscal quarters of the Depositor and not later than
ninety (90) days after the end of each fiscal year of the Depositor ending after
the date of this Trust Agreement, an Officers’ Certificate (substantially in the
form attached hereto as Exhibit H) covering the preceding fiscal period, stating
whether or not to the knowledge of the signers thereof the Depositor, the
Administrative Trustees or the Trust are in default in the performance or
observance of any of the terms, provisions and conditions of this Trust
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Depositor, the Administrative Trustees or the
Trust shall be in default, specifying all such defaults and the nature and
status thereof of which they have knowledge.

        (b)        The Depositor shall furnish to (i) the Property Trustee, (ii)
the Purchaser, (iii) any Owner of the Preferred Securities reasonably identified
to the Depositor or the Trust (which identification may be made either by such
Owner or by the Placement Agent or Purchaser) and (iv) any designee of (i), (ii)
or (iii) above, a duly completed and executed certificate in the form attached
hereto as Exhibit G, including the financial statements referenced in such
Exhibit, which certificate and financial statements shall be so furnished by the
Depositor not later than forty five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Depositor and not later than
ninety (90) days after the end of each fiscal year of the Depositor.

        (c)        The Property Trustee shall receive all reports, certificates
and information, which it is entitled to obtain under each of the Operative
Documents, and deliver to (i) the Purchaser, (ii) the Placement Agent and (iii)
a designee of (i) or (ii) above, as identified in writing to the Property
Trustee, copies of all such reports, certificates or information promptly upon
receipt thereof.



51

--------------------------------------------------------------------------------

ARTICLE IX.

TERMINATION, LIQUIDATION AND MERGER

        SECTION 9.1.        Dissolution Upon Expiration Date.

        Unless earlier dissolved, the Trust shall automatically dissolve on
December 30, 2040 (the “Expiration Date”), and the Trust Property shall be
liquidated in accordance with Section 9.4.

        SECTION 9.2.        Early Termination.

        The first to occur of any of the following events is an “Early
Termination Event”, upon the occurrence of which the Trust shall be dissolved:

        (a)        the occurrence of a Bankruptcy Event in respect of, or the
dissolution or liquidation of, the Depositor, in its capacity as the Holder of
the Common Securities, unless the Depositor shall have transferred the Common
Securities as provided by Section 5.11, in which case this provision shall refer
instead to any such successor Holder of the Common Securities;

        (b)        the written direction to the Property Trustee from the Holder
of the Common Securities at any time to dissolve the Trust and, after
satisfaction of any liabilities of the Trust as required by applicable law, to
distribute the Notes to Holders in exchange for the Preferred Securities (which
direction is optional and wholly within the discretion of the Holder of the
Common Securities), provided, that the Holder of the Common Securities shall
have received the prior approval of the Federal Reserve if then required;

        (c)        the redemption of all of the Preferred Securities in
connection with the payment at maturity or redemption of all the Notes; and

        (d)        the entry of an order for dissolution of the Trust by a court
of competent jurisdiction.

        SECTION 9.3.        Termination.

        The respective obligations and responsibilities of the Trustees and the
Trust shall terminate upon the latest to occur of the following: (a) the
distribution by the Property Trustee to Holders of all amounts required to be
distributed hereunder upon the liquidation of the Trust pursuant to Section 9.4,
or upon the redemption of all of the Trust Securities pursuant to Section 4.2;
(b) the satisfaction of any expenses owed by the Trust; and (c) the discharge of
all administrative duties of the Administrative Trustees, including the
performance of any tax reporting obligations with respect to the Trust or the
Holders.

        SECTION 9.4.        Liquidation.

        (a)        If an Early Termination Event specified in Section 9.2(a),
(b) or (d) occurs or upon the Expiration Date, the Trust shall be liquidated by
the Property Trustee as expeditiously as the Property Trustee shall determine to
be possible by distributing, after satisfaction of


52

--------------------------------------------------------------------------------

liabilities to creditors of the Trust as provided by applicable law, to each
Holder a Like Amount of Notes, subject to Section 9.4(d). Notice of liquidation
shall be given by the Property Trustee not less than thirty (30) nor more than
sixty (60) days prior to the Liquidation Date to each Holder of Trust Securities
at such Holder’s address appearing in the Securities Register. All such notices
of liquidation shall:

        (i)        state the Liquidation Date;


        (ii)        state that from and after the Liquidation Date, the Trust
Securities will no longer be deemed to be Outstanding and (subject to Section
9.4(d)) any Securities Certificates not surrendered for exchange will be deemed
to represent a Like Amount of Notes; and


        (iii)        provide such information with respect to the mechanics by
which Holders may exchange Securities Certificates for Notes, or if Section
9.4(d) applies, receive a Liquidation Distribution, as the Property Trustee
shall deem appropriate.


        (b)        Except where Section 9.2(c) or 9.4(d) applies, in order to
effect the liquidation of the Trust and distribution of the Notes to Holders,
the Property Trustee, either itself acting as exchange agent or through the
appointment of a separate exchange agent, shall establish a record date for such
distribution (which shall not be more than forty-five (45) days prior to the
Liquidation Date nor prior to the date on which notice of such liquidation is
given to the Holders) and establish such procedures as it shall deem appropriate
to effect the distribution of Notes in exchange for the Outstanding Securities
Certificates.

        (c)        Except where Section 9.2(c) or 9.4(d) applies, after the
Liquidation Date, (i) the Trust Securities will no longer be deemed to be
Outstanding, (ii) certificates representing a Like Amount of Notes will be
issued to Holders of Securities Certificates, upon surrender of such
Certificates to the exchange agent for exchange, (iii) the Depositor shall use
its best efforts to have the Notes listed on the New York Stock Exchange or on
such other exchange, interdealer quotation system or self-regulatory
organization on which the Preferred Securities are then listed, if any, (iv)
Securities Certificates not so surrendered for exchange will be deemed to
represent a Like Amount of Notes bearing accrued and unpaid interest in an
amount equal to the accumulated and unpaid Distributions on such Securities
Certificates until such certificates are so surrendered (and until such
certificates are so surrendered, no payments of interest or principal will be
made to Holders of Securities Certificates with respect to such Notes) and (v)
all rights of Holders holding Trust Securities will cease, except the right of
such Holders to receive Notes upon surrender of Securities Certificates.

        (d)        Notwithstanding the other provisions of this Section 9.4, if
distribution of the Notes in the manner provided herein is determined by the
Property Trustee not to be permitted or practical, the Trust Property shall be
liquidated, and the Trust shall be wound up by the Property Trustee in such
manner as the Property Trustee determines. In such event, Holders will be
entitled to receive out of the assets of the Trust available for distribution to
Holders, after satisfaction of liabilities to creditors of the Trust as provided
by applicable law, an amount equal to the Liquidation Amount per Trust Security
plus accumulated and unpaid Distributions thereon to the date of payment (such
amount being the “Liquidation Distribution”). If, upon any such


53

--------------------------------------------------------------------------------

winding up the Liquidation Distribution can be paid only in part because the
Trust has insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.

        SECTION 9.5.        Mergers, Consolidations, Amalgamations or
Replacements of Trust.

        The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any Person except pursuant to this Article IX.
At the request of the Holders of the Common Securities, without the consent of
the Holders of the Preferred Securities, the Trust may merge with or into,
consolidate, amalgamate, or be replaced by or convey, transfer or lease its
properties and assets substantially as an entirety to a trust organized as such
under the laws of any State; provided, that:

        (a)        such successor entity either (i) expressly assumes all of the
obligations of the Trust under this Trust Agreement with respect to the
Preferred Securities or (ii) substitutes for the Preferred Securities other
securities having substantially the same terms as the Preferred Securities (such
other Securities, the “Successor Securities”) so long as the Successor
Securities have the same priority as the Preferred Securities with respect to
distributions and payments upon liquidation, redemption and otherwise;

        (b)        a trustee of such successor entity possessing substantially
the same powers and duties as the Property Trustee is appointed to hold the
Notes;

        (c)        if the Preferred Securities or the Notes are rated, such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease
does not cause the Preferred Securities or the Notes (including any Successor
Securities) to be downgraded by any nationally recognized statistical rating
organization that then assigns a rating to the Preferred Securities or the
Notes;

        (d)        the Preferred Securities are listed, or any Successor
Securities will be listed upon notice of issuance, on any national securities
exchange or interdealer quotation system on which the Preferred Securities are
then listed, if any;

        (e)        such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Preferred Securities (including any
Successor Securities) in any material respect;

        (f)        such successor entity has a purpose substantially identical
to that of the Trust;

        (g)        prior to such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Depositor has received an
Opinion of Counsel to the effect that (i) such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease does not adversely
affect the rights, preferences and privileges of the Holders of the Preferred
Securities


54

--------------------------------------------------------------------------------

(including any Successor Securities) in any material respect; (ii) following
such merger, consolidation, amalgamation, replacement, conveyance, transfer or
lease, neither the Trust nor such successor entity will be required to register
as an “investment company” under the Investment Company Act and (iii) following
such merger, consolidation, amalgamation, replacement, conveyance, transfer or
lease, the Trust (or the successor entity) will continue to be classified as a
grantor trust for U.S. federal income tax purposes; and

        (h)        the Depositor or its permitted transferee owns all of the
common securities of such successor entity and guarantees the obligations of
such successor entity under the Successor Securities at least to the extent
provided by the Guarantee Agreement.

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.

ARTICLE X.

INFORMATION TO PURCHASER

        SECTION 10.1.        Depositor Obligations to Purchaser.

        Notwithstanding any other provision herein, the Depositor shall furnish
to (a) the Purchaser, (b) any Owner of the Preferred Securities reasonably
identified to the Depositor or the Trust (which identification may be made
either by such Owner or by the Placement Agent or Purchaser) and (c) any
designee of (a) or (b) above, copies of all correspondence, notices, forms,
filings, reports and other documents required to be provided by the Depositor,
whether acting through an Administrative Trustee or otherwise, to the Property
Trustee or Delaware Trustee under this Trust Agreement.

        SECTION 10.2.        Property Trustee's Obligations to Purchaser.

        Notwithstanding any other provision herein, the Property Trustee shall
furnish to (a) the Purchaser, (b) the Placement Agent and (c) a designee of (a)
or (b) above as identified in writing to the Property Trustee, copies of all (i)
correspondence, notices, forms, filings, reports and other documents received by
the Property Trustee or Delaware Trustee from the Depositor, whether acting
through an Administrative Trustee or otherwise, under this Trust Agreement, and
(ii) all correspondence, notices, forms, filings, reports and other documents
required to be provided to the Depositor or a Holder by the Property Trustee or
Delaware Trustee under this Trust Agreement.



55

--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS PROVISIONS

        SECTION 11.1.        Limitation of Rights of Holders.

        Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

        SECTION 11.2.        Agreed Tax Treatment of Trust and Trust Securities.

        The parties hereto and, by its acceptance or acquisition of a Trust
Security or a beneficial interest therein, the Holder of, and any Person that
acquires a beneficial interest in, such Trust Security intend and agree to treat
the Trust as a grantor trust for United States federal, state and local tax
purposes, and to treat the Trust Securities (including all payments and proceeds
with respect to such Trust Securities) as undivided beneficial ownership
interests in the Trust Property (and payments and proceeds therefrom,
respectively) for United States federal, state and local tax purposes and to
treat the Notes as indebtedness of the Depositor for United States federal,
state and local tax purposes. The provisions of this Trust Agreement shall be
interpreted to further this intention and agreement of the parties.

        SECTION 11.3.        Amendment.

        (a)        This Trust Agreement may be amended from time to time by the
Property Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities, (i)
to cure any ambiguity, correct or supplement any provision herein that may be
defective or inconsistent with any other provision herein, or to make or amend
any other provisions with respect to matters or questions arising under this
Trust Agreement, which shall not be inconsistent with the other provisions of
this Trust Agreement, (ii) to modify, eliminate or add to any provisions of this
Trust Agreement to such extent as shall be necessary to ensure that the Trust
will neither be taxable as a corporation nor be classified as other than a
grantor trust for United States federal income tax purposes at all times that
any Trust Securities are Outstanding or to ensure that the Notes are treated as
indebtedness of the Depositor for United States federal income tax purposes, or
to ensure that the Trust will not be required to register as an “investment
company” under the Investment Company Act or (iii) to add to the covenants,
restrictions or obligations of the Depositor; provided, that in the case of
clauses (i), (ii) or (iii), such action shall not adversely affect in any
material respect the interests of any Holder.

        (b)        Except as provided in Section 11.3(c), any provision of this
Trust Agreement may be amended by the Property Trustee, the Administrative
Trustees and the Holder of all of the Common Securities and with (i) the consent
of Holders of at least a Majority in Liquidation


56

--------------------------------------------------------------------------------

Amount of the Preferred Securities and (ii) receipt by the Trustees of an
Opinion of Counsel to the effect that such amendment or the exercise of any
power granted to the Trustees in accordance with such amendment will not cause
the Trust to be taxable as a corporation or classified as other than a grantor
trust for United States federal income tax purposes or affect the treatment of
the Notes as indebtedness of the Depositor for United States federal income tax
purposes or affect the Trust’s exemption from status (or from any requirement to
register) as an “investment company” under the Investment Company Act.

        (c)        Notwithstanding any other provision of this Trust Agreement,
without the consent of each Holder, this Trust Agreement may not be amended to
(i) change the accrual rate, amount, currency or timing of any Distribution on
or the redemption price of the Trust Securities or otherwise adversely affect
the amount of any Distribution or other payment required to be made in respect
of the Trust Securities as of a specified date, (ii) restrict or impair the
right of a Holder to institute suit for the enforcement of any such payment on
or after such date, (iii) reduce the percentage of aggregate Liquidation Amount
of Outstanding Preferred Securities, the consent of whose Holders is required
for any such amendment, or the consent of whose Holders is required for any
waiver of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement; (iv)
impair or adversely affect the rights and interests of the Holders in the Trust
Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of “Outstanding,” this Section 11.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

        (d)        Notwithstanding any other provision of this Trust Agreement,
no Trustee shall enter into or consent to any amendment to this Trust Agreement
that would cause the Trust to be taxable as a corporation or to be classified as
other than a grantor trust for United States federal income tax purposes or that
would cause the Notes to fail or cease to be treated as indebtedness of the
Depositor for United States federal income tax purposes or that would cause the
Trust to fail or cease to qualify for the exemption from status (or from any
requirement to register) as an “investment company” under the Investment Company
Act.

        (e)        If any amendment to this Trust Agreement is made, the
Administrative Trustees or the Property Trustee shall promptly provide to the
Depositor and the Note Trustee a copy of such amendment.

        (f)        No Trustee shall be required to enter into any amendment to
this Trust Agreement that affects its own rights, duties or immunities under
this Trust Agreement. The Trustees shall be entitled to receive an Opinion of
Counsel and an Officers’ Certificate stating that any amendment to this Trust
Agreement is in compliance with this Trust Agreement and all conditions
precedent herein provided for relating to such action have been met.

        (g)        No amendment or modification to this Trust Agreement that
adversely affects in any material respect the rights, duties, liabilities,
indemnities or immunities of the Delaware Trustee hereunder shall be permitted
without the prior written consent of the Delaware Trustee.

        SECTION 11.4.        Separability.



57

--------------------------------------------------------------------------------

        If any provision in this Trust Agreement or in the Securities
Certificates shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.

        SECTION 11.5.        Governing Law.

        THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE
HOLDERS, THE TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST
AGREEMENT AND THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS.

        SECTION 11.6.        Successors.

        This Trust Agreement shall be binding upon and shall inure to the
benefit of any successor to the Depositor, the Trust and any Trustee, including
any successor by operation of law. Except in connection with a transaction
involving the Depositor that is permitted under Article VIII of the Indenture
and pursuant to which the assignee agrees in writing to perform the Depositor’s
obligations hereunder, the Depositor shall not assign its obligations hereunder.

        SECTION 11.7.        Headings.

        The Article and Section headings are for convenience only and shall not
affect the construction of this Trust Agreement.

        SECTION 11.8.        Reports, Notices and Demands.

        (a)        Any report, notice, demand or other communication that by any
provision of this Trust Agreement is required or permitted to be given or served
to or upon any Holder or the Depositor may be given or served in writing
delivered in person, or by reputable, overnight courier, by telecopy or by
deposit thereof, first-class postage prepaid, in the United States mail,
addressed, (a) in the case of a Holder of Preferred Securities, to such Holder
as such Holder’s name and address may appear on the Securities Register; and (b)
in the case of the Holder of all the Common Securities or the Depositor, to
Greenville First Bancshares, Inc., 112 Haywood Road, Greenville, South Carolina
29607, Attention: Chief Financial Officer, or to such other address as may be
specified in a written notice by the Holder of all the Common Securities or the
Depositor, as the case may be, to the Property Trustee. Such report, notice,
demand or other communication to or upon a Holder or the Depositor shall be
deemed to have been given when received in person, within one (1) Business Day
following delivery by overnight courier, when telecopied with receipt confirmed,
or within three (3) Business Days following delivery by mail, except that if a
notice or other document is refused delivery or cannot be delivered because of a
changed address of which no notice was given, such notice or other document
shall be deemed to have been delivered on the date of such refusal or inability
to deliver.



58

--------------------------------------------------------------------------------

        (b)        Any notice, demand or other communication that by any
provision of this Trust Agreement is required or permitted to be given or served
to or upon the Property Trustee, the Delaware Trustee, the Administrative
Trustees or the Trust shall be given in writing by deposit thereof, first-class
postage prepaid, in the U.S. mail, personal delivery or facsimile transmission,
addressed to such Person as follows: (a) with respect to the Property Trustee
and the Delaware Trustee, to Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate
Capital Markets, facsimile no. (302) 636-4140; (b) with respect to the
Administrative Trustees, to them at the address above for notices to the
Depositor, marked “Attention: Administrative Trustees of Greenville Statutory
Trust II,” and (c) with respect to the Trust, to its principal executive office
specified in Section 2.2, with a copy to the Property Trustee. Such notice,
demand or other communication to or upon the Trust, the Property Trustee or the
Administrative Trustees shall be deemed to have been sufficiently given or made
only upon actual receipt of the writing by the Trust, the Property Trustee or
the Administrative Trustees.

        SECTION 11.9.        Agreement Not to Petition.

        Each of the Trustees and the Depositor agree for the benefit of the
Holders that, until at least one year and one day after the Trust has been
terminated in accordance with Article IX, they shall not file, or join in the
filing of, a petition against the Trust under any Bankruptcy Law or otherwise
join in the commencement of any proceeding against the Trust under any
Bankruptcy Law. If the Depositor takes action in violation of this Section 11.9,
the Property Trustee agrees, for the benefit of Holders, that at the expense of
the Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

        This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed signature page of this Amended and Restated Trust Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




59

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Trust Agreement as of the day and year first above written.

    Greenville First Bancshares, Inc.,        as Depositor            
By:_______________________________      Name:      Title:          Wilmington
Trust Company, as Property Trustee   Wilmington Trust Company, as Delaware
Trustee   By:_______________________________  
By:_______________________________       Name:   Name:       Title:   Title:  
       _________________________________
Administrative Trustee   _________________________________
Administrative Trustee   Name:   Name:         
_________________________________
Administrative Trustee      Name:     

--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF TRUST

OF

GREENVILLE STATUTORY TRUST II

        This Certificate of Trust of Greenville Statutory Trust II (the “Trust”)
is being duly executed and filed on behalf of the Trust by the undersigned, as
trustees, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. §3801 et seq.) (the “Act”).

        1.        Name. The name of the statutory trust formed by this
Certificate of Trust is: Greenville Statutory Trust II.

        2.        Delaware Trustee. The name and business address of the trustee
of the Trust with its principal place of business in the State of Delaware are
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Capital Markets.

        3.        Effective Date. This Certificate of Trust shall be effective
upon its filing with the Secretary of State of the State of Delaware.

        IN WITNESS WHEREOF, the undersigned have duly executed this Certificate
of Trust in accordance with Section 3811(a)(1) of the Act.

    Wilmington Trust Company, not in its individual        capacity, but solely
as Property Trustee             By:_____________________________________     
       Name:             Title:             Wilmington Trust Company, not in its
individual      capacity, but solely as Delaware Trustee            
By:______________________________________             Name:             Title:  




A-1

--------------------------------------------------------------------------------

Exhibit B

[FORM OF COMMON SECURITIES CERTIFICATE]

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM
REGISTRATION. THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN
COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST
AGREEMENT.

Certificate Number      _________ Common Securities  

C-

Certificate Evidencing Common Securities

of

Greenville Statutory Trust II

Floating Rate Common Securities

(liquidation amount $1,000 per Common Security)

        Greenville Statutory Trust II, a statutory trust created under the laws
of the State of Delaware (the “Trust”), hereby certifies that
______________________ (the “Holder”) is the registered owner of
____________common securities of the Trust representing undivided common
beneficial interests in the assets of the Trust and designated the Greenville
Statutory Trust II Floating Rate Common Securities (liquidation amount $1,000
per Common Security) (the “Common Securities”). Except in accordance with
Section 5.11 of the Trust Agreement (as defined below), the Common Securities
are not transferable and, to the fullest extent permitted by law, any attempted
transfer hereof other than in accordance therewith shall be void. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Common Securities are set forth in, and this certificate and
the Common Securities represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Amended and Restated Trust Agreement
of the Trust, dated as of December 22, 2005, as the same may be amended from
time to time (the “Trust Agreement”), among Greenville First Bancshares, Inc.,
as Depositor, Wilmington Trust Company, as Property Trustee, Wilmington Trust
Company, as Delaware Trustee, the Administrative Trustees named therein and the
Holders, from time to time, of Trust Securities. The Trust will furnish a copy
of the Trust Agreement to the Holder without charge upon written request to the
Trust at its principal place of business or registered office.

        Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.



B-1

--------------------------------------------------------------------------------

        This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

        Terms used but not defined herein have the meanings set forth in the
Trust Agreement.

        IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has
executed on behalf of the Trust this certificate this ____ day of
________________.

    Greenville Statutory Trust II              
By:__________________________________             Name:     
       Administrative Trustee  








B-2

--------------------------------------------------------------------------------

Exhibit C

[FORM OF PREFERRED SECURITIES CERTIFICATE]

        “[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY
IS A GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”) OR A NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR
PREFERRED SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS
NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND
NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED
SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR
ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

        UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC TO GREENVILLE STATUTORY TRUST II OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO.
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.]

        THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE
PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

        THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE
AGREES FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE

C-1

--------------------------------------------------------------------------------

SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,”
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (V)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF (III) OR
(V), SUBJECT TO THE RIGHT OF THE TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION
OF COUNSEL AND OTHER INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER
WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

        THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
BLOCKS HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES
OR ANY INTEREST THEREIN IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF
LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH
PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT
OF LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

        THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN
EMPLOYEE BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY,
AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS
PREFERRED SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR
ANY INTEREST THEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER
OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN
EMPLOYEE BENEFIT PLAN OR

C-2

--------------------------------------------------------------------------------

OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS APPLICABLE,
A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE BENEFIT PLAN OR
PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE OR HOLDING
WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT AVAILABLE UNDER
AN APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

        THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES
OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT
INSURANCE CORPORATION.






C-3

--------------------------------------------------------------------------------



Certificate Number      _________ Preferred Securities       ________ Aggregate
Liquidation Amount  

CUSIP NO.

_________________

Certificate Evidencing Preferred Securities

of

Greenville Statutory Trust II

Floating Rate Preferred Securities

(liquidation amount $1,000 per Preferred Security)

        Greenville Statutory Trust II, a statutory trust created under the laws
of the State of Delaware (the “Trust”), hereby certifies that
___________________ (the “Holder”) is the registered owner of ___________
Preferred Securities [if the Preferred Security is a Global Security, then
insert — ,or such other number of Preferred Securities represented hereby as may
be set forth in the records of the Securities Registrar hereinafter referred to
in accordance with the Trust Agreement (as defined below),] of the Trust
representing an undivided preferred beneficial interest in the assets of the
Trust and designated the Greenville Statutory Trust II Floating Rate Preferred
Securities (liquidation amount $1,000 per Preferred Security) (the “Preferred
Securities”). The Preferred Securities are transferable on the books and records
of the Trust, in person or by a duly authorized attorney, upon surrender of this
certificate duly endorsed and in proper form for transfer as provided in Section
5.7 of the Trust Agreement (as defined below). The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred Securities are set forth in, and this certificate and the Preferred
Securities represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Amended and Restated Trust Agreement of the
Trust, dated as of December 22, 2005, as the same may be amended from time to
time (the “Trust Agreement”), among Greenville First Bancshares, Inc., a South
Carolina corporation, as Depositor, Wilmington Trust Company, as Property
Trustee, Wilmington Trust Company, as Delaware Trustee, the Administrative
Trustees named therein and the Holders, from time to time, of Trust Securities.
The Holder is entitled to the benefits of the Guarantee Agreement entered into
by Greenville First Bancshares, Inc. and Wilmington Trust Company, as Guarantee
Trustee, dated as of December 22, 2005, as the same may be amended from time to
time (the “Guarantee Agreement”), to the extent provided therein. The Trust will
furnish a copy of each of the Trust Agreement and the Guarantee Agreement to the
Holder without charge upon written request to the Property Trustee at its
principal place of business or registered office.

        Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.

C-4

--------------------------------------------------------------------------------

        This Preferred Securities Certificate shall be governed by and construed
in accordance with the laws of the State of Delaware.

        All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.

        IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has
executed on behalf of the Trust this certificate this __ day of __________,
____.

    Greenville Statutory Trust II                By:_______________________     
       Name:             Administrative Trustee  

        This represents Preferred Securities referred to in the within-mentioned
Trust Agreement.

Dated:

    Wilmington Trust Company, not in its individual        capacity, but solely
as Property Trustee             By:____________________________     
       Authorized officer  

C-5

--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

        The Trust promises to pay Distributions from _________, 20__, or from
the most recent Distribution Date to which Distributions have been paid or duly
provided for, quarterly (subject to deferral as set forth herein) in arrears on
March 30th, June 30th, September 30th and December 30th of each year, commencing
on _________, 20__, at a variable rate per annum, reset quarterly, equal to
LIBOR plus 1.44% of the Liquidation Amount of the Preferred Securities
represented by this Preferred Securities Certificate, together with any
Additional Interest Amounts, in respect to such period.

        Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

        In the event (and to the extent) that the Depositor exercises its right
under the Indenture to defer the payment of interest on the Notes, Distributions
on the Preferred Securities shall be deferred.

        Under the Indenture, so long as no Note Event of Default pursuant to
paragraphs (c), (e), (f), (g) or (h) of Section 5.1 of the Indenture has
occurred and is continuing, the Depositor shall have the right, at any time and
from time to time during the term of the Notes, to defer the payment of interest
on the Notes for a period of up to twenty (20) consecutive quarterly interest
payment periods (each such extended interest payment period, an “Extension
Period”), during which Extension Period no interest shall be due and payable
(except any Additional Tax Sums that may be due and payable). No interest on the
Notes shall be due and payable during an Extension Period, except at the end
thereof, but each installment of interest that would otherwise have been due and
payable during such Extension Period shall bear Additional Interest (to the
extent payment of such interest would be legally enforceable) at a variable rate
per annum, reset quarterly, equal to LIBOR plus 1.44%, compounded quarterly,
from the dates on which amounts would have otherwise been due and payable until
paid or until funds for the payment thereof have been made available for
payment. If Distributions are deferred, the deferred Distributions (including
Additional Interest Amounts) shall be paid on the date that the related
Extension Period terminates to Holders (as defined in the Trust Agreement) of
the Trust Securities as they appear on the books and records of the Trust on the
record date immediately preceding such termination date.

        Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such Distributions in the Payment Account of the
Trust. The Trust’s funds available for Distribution to the Holders of the
Preferred Securities will be limited to payments received from the Depositor.
The payment of Distributions out of moneys held by the Trust is guaranteed by
the Depositor pursuant to the Guarantee Agreement.

        During any such Extension Period, the Depositor shall not (i) declare or
pay any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor’s capital stock or
(ii) make any payment of principal of or any

C-6

--------------------------------------------------------------------------------

interest or premium on or repay, repurchase or redeem any debt securities of the
Depositor that rank pari passu in all respects with or junior in interest to the
Notes (other than (a) repurchases, redemptions or other acquisitions of shares
of capital stock of the Depositor in connection with (1) any employment
contract, benefit plan or other similar arrangement with or for the benefit of
any one or more employees, officers, directors or consultants, (2) a dividend
reinvestment or stockholder stock purchase plan or (3) the issuance of capital
stock of the Depositor (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the applicable Extension Period, (b) as a result of an exchange or conversion
of any class or series of the Depositor’s capital stock (or any capital stock of
a Subsidiary (as defined in the Indenture) of the Depositor) for any class or
series of the Depositor’s capital stock or of any class or series of the
Depositor’s indebtedness for any class or series of the Depositor’s capital
stock, (c) the purchase of fractional interests in shares of the Depositor’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any Rights Plan (as defined in the Indenture), the
issuance of rights, stock or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto or (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock).

        On each Note Redemption Date, on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after December 30, 2010 in whole
or in part from time to time at a redemption price equal to one hundred percent
(100%) of the principal amount thereof or the redeemed portion thereof, as
applicable, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, to but excluding the date fixed for
redemption; provided, that the Depositor shall have received the prior approval
of the Federal Reserve if then required. The Notes may also be redeemed by the
Depositor, at its option, at any time, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Special Event Redemption Price.

        The Trust Securities redeemed on each Redemption Date shall be redeemed
at the Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

        Payments of Distributions (including any Additional Interest Amounts),
the Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed

C-7

--------------------------------------------------------------------------------

to the address of such Person as such address shall appear in the Security
Register. If any Preferred Securities are held by a Depositary, such
Distributions shall be made to the Depositary in immediately available funds.

        The indebtedness evidenced by the Notes is, to the extent provided in
the Indenture, subordinate and junior in right of payment to the prior payment
in full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.











C-8

--------------------------------------------------------------------------------

ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:

(Insert assignee’s social security or tax identification number)

(Insert address and zip code of assignee)

and irrevocably appoints

agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

Date:________________________________

Signature:
________________________________________________________________________
                   (Sign exactly as your name appears on the other side of this
Preferred Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.






C-9

--------------------------------------------------------------------------------

Exhibit D

Junior Subordinated Indenture











D-1

--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY TRANSFEREES OTHER THAN QIBS

___________________, [      ]

Greenville First Bancshares, Inc.
Greenville Statutory Trust II
112 Haywood Road
Greenville, South Carolina 29607

    Re:     Purchase of $1,000 stated liquidation amount of Floating Rate
Preferred           Securities (the "Preferred Securities") of Greenville
Statutory Trust II  

Ladies and Gentlemen:

        In connection with our purchase of the Preferred Securities we confirm
that:

        1.        We understand that the Floating Rate Preferred Securities (the
“Preferred Securities”) of Greenville Statutory Trust II (the “Trust”)
(including the guarantee (the “Guarantee”) of Greenville First Bancshares, Inc.
(the “Company”) executed in connection therewith) and the Floating Rate Junior
Subordinated Notes due 2035 of the Company (the “Subordinated Notes”) (the
Preferred Securities, the Guarantee and the Subordinated Notes together being
referred to herein as the “Offered Securities”), have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold except as permitted in the following sentence. We agree on our
own behalf and on behalf of any investor account for which we are purchasing the
Offered Securities that, if we decide to offer, sell or otherwise transfer any
such Offered Securities, (i) such offer, sale or transfer will be made only (a)
to the Trust, (b) to a person we reasonably believe is a “qualified
institutional buyer” (a “QIB”) (as defined in Rule 144 under the Securities Act)
in a transaction meeting the requirements of Rule 144A, (c) to an institutional
“accredited investor” within the meaning of subparagraph (a) (1), (2), (3) or
(7) of Rule 501 under the Securities Act that is acquiring Offered Securities
for its own account, or for the account of such an “accredited investor,” for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, (d) pursuant
to an effective registration statement under the Securities Act, or (e) pursuant
to an exemption from registration under the Securities Act, in each case in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction and, in the case of (c) or (e), subject to
the right of the Trust and the depositor to require an opinion of counsel and
other information satisfactory to each of them. The foregoing restrictions on
resale will not apply subsequent to the date on which, in the written opinion of
counsel, the Preferred Securities are not “restricted securities” within the
meaning of Rule 144 under the Securities Act. If any resale or other transfer of
the Offered Securities is proposed to be made pursuant to clause (c) or (e)
above, the transferor shall deliver a letter from the transferee substantially
in the form of this letter to the Property Trustee as Transfer Agent, which
shall provide as applicable, among other things, that the transferee is an
“accredited investor” within the meaning of subparagraph (a) (1), (2), (3) or
(7) of Rule 501 under the Securities Act that is acquiring such Securities for
investment purposes and not for distribution in

E-1

--------------------------------------------------------------------------------

violation of the Securities Act. We acknowledge on our behalf and on behalf of
any investor account for which we are purchasing Securities that the Trust and
the Company reserve the right prior to any offer, sale or other transfer
pursuant to clause (c) or (e) to require the delivery of any opinion of counsel,
certifications and/or other information satisfactory to the Trust and the
Company. We understand that the certificates for any Offered Security that we
receive will bear a legend substantially to the effect of the foregoing.

        2.        We are an “accredited investor” within the meaning of
subparagraph (a) (1), (2), (3) or (7) of Rule 501 under the Securities Act
purchasing for our own account or for the account of such an “accredited
investor,” and we are acquiring the Offered Securities for investment purposes
and not with view to, or for offer or sale in connection with, any distribution
in violation of the Securities Act, and we have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Offered Securities, and we and any account for
which we are acting are each able to bear the economic risks of our or its
investment.

        3.        We are acquiring the Offered Securities purchased by us for
our own account (or for one or more accounts as to each of which we exercise
sole investment discretion and have authority to make, and do make, the
statements contained in this letter) and not with a view to any distribution of
the Offered Securities, subject, nevertheless, to the understanding that the
disposition of our property will at all times be and remain within our control.

        4.        In the event that we purchase any Preferred Securities or any
Subordinated Notes, we will acquire such Preferred Securities having an
aggregate stated liquidation amount of not less than $100,000 or such
Subordinated Notes having an aggregate principal amount not less than $100,000,
for our own account and for each separate account for which we are acting.

        5.        We acknowledge that either (A) we are not and are not acting
as a fiduciary of or on behalf of an employee benefit, individual retirement
account or other plan or arrangement subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”) (each a “Plan”), or
an entity whose underlying assets include “plan assets” by reason of any Plan’s
investment in the entity, and are not purchasing the Offered Securities on
behalf of or with “plan assets” by reason of any Plan’s investment in the
entity; (B) we are eligible for the exemptive relief available under one or more
of the following prohibited transaction class exemptions (“PTCEs”) issued by the
U.S. Department of Labor: PTCE 96-23, 95-60, 91-38, 90-1 or 84-14 or another
applicable exemption; or (C) our purchase and holding of this security, or any
interest therein, is not prohibited by Section 406 of ERISA or Section 4975 of
the Code with respect to such purchase or holding.

        6.        We acknowledge that the Trust and the Company and others will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agree that if any of the
acknowledgments, representations, warranties and agreements deemed to have been
made by our purchase of the Offered Securities are no longer accurate, we shall
promptly notify the Company. If we are acquiring any Offered Securities as a
fiduciary or agent for one or more investor accounts, we represent that we have
sole discretion

E-2

--------------------------------------------------------------------------------

with respect to each such investor account and that we have full power to make
the foregoing acknowledgments, representations and agreement on behalf of each
such investor account.

    (Name of Purchaser)               By:_____________________________         
   Date:___________________________  

        Upon transfer, the Offered Securities would be registered in the name of
the new beneficial owner as follows.

Name:_________________________________________

Address:_______________________________________

Taxpayer ID Number:______________________________




E-3

--------------------------------------------------------------------------------

Exhibit F

FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs

___________________, [      ]

Greenville First Bancshares, Inc.
Greenville Statutory Trust II
112 Haywood Road
Greenville, South Carolina 29607

    Re:     Purchase of $1,000 stated liquidation amount of Floating Rate       
   Preferred Securities (the "Preferred Securities") of Greenville Statutory
Trust II  

        Reference is hereby made to the Amended and Restated Trust Agreement of
Greenville Statutory Trust II, dated as of December 22, 2005 (the “Trust
Agreement”), among R. Arthur Seaver, Jr., James M. Austin, III and Fred Gilmer,
Jr., as Administrative Trustees, Wilmington Trust Company, as Delaware Trustee,
Wilmington Trust Company, as Property Trustee, Greenville First Bancshares,
Inc., as Depositor, and the holders from time to time of undivided beneficial
interests in the assets of Greenville Statutory Trust II. Capitalized terms used
but not defined herein shall have the meanings given them in the Trust
Agreement.

        This letter relates to $________________________ aggregate liquidation
amount of Preferred Securities which are held in the name of _____________ (the
“Transferor”).

        In accordance with Article V of the Trust Agreement, the Transferor
hereby certifies that such Preferred Securities are being transferred in
accordance with (i) the transfer restrictions set forth in the Preferred
Securities and (ii) Rule 144A under the Securities Act (“Rule 144A”), to a
transferee that the Transferor reasonably believes is purchasing the Preferred
Securities for its own account or an account with respect to which the
transferee exercises sole investment discretion and the transferee and any such
account is a “qualified institutional buyer” within the meaning of Rule 144A, in
a transaction meeting the requirements of Rule 144A and in accordance with
applicable securities laws of any state of the United States or any other
jurisdiction.

        You are entitled to rely upon this letter and are irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

    (Name of Transferor)              
By:________________________________________             Name:     
       Title:  

Date:________________



F-1

--------------------------------------------------------------------------------

Exhibit G

Form of Officer’s Financial Certificate

        The undersigned, the [Chief Financial Officer] [Treasurer] [Executive
Vice President] hereby certifies, pursuant to Section 8.16(b) of the Amended and
Restated Trust Agreement, dated as of December 22, 2005, among Greenville First
Bancshares, Inc. (the “Company”), Wilmington Trust Company, as property trustee,
Wilmington Trust Company, as Delaware trustee and the administrative trustees
named therein, that, as of [date], [20__], the Company had the following ratios
and balances:

BANK HOLDING COMPANY
As of [Quarterly Financial Dates]

Tier 1 Risk Weighted Assets     _________ %    
Ratio of Double Leverage  
_________ %  
Non-Performing Assets to Loans and OREO  
_________ %  
Tangible Common Equity as a Percentage of Tangible Assets   _________ %  
Ratio of Reserves to Non-Performing Loans   _________ %  
Ratio of Net Charge-Offs to Loans   _________ %  
Return on Average Assets (annualized)   _________ %  
Net Interest Margin (annualized)  
_________ %  
Efficiency Ratio   _________ %  
Ratio of Loans to Assets   _________ %  
Ratio of Loans to Deposits   _________ %  
Double Leverage (exclude trust preferred as equity)   _________ %  
Total Assets   $________  
Year to Date Income   $________  

* A table describing the quarterly report calculation procedures is attached.

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended _______, 20___.]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter] ended [date], 20__.

G-1

--------------------------------------------------------------------------------

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [___
quarter interim] [annual] period ended [date], 20__, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

        IN WITNESS WHEREOF, the undersigned has executed this Officer’s
Certificate as of this _____ day of _____________, 20__

    _________________________________
Name:        Title:             Greenville First Bancshares, Inc.      112
Haywood Road      Greenville, South Carolina 29607      864-679-9070  







G-2

--------------------------------------------------------------------------------

Financial Definitions

Corresponding FRY-9C or LP Line Items with           Description          
Report Item           Line Item corresponding Schedules           of
Calculation             Tier 1 Risk     BHCK7206     Tier 1 Risk Ratio: Core    
Weighted Assets   Schedule HC-R   Capital (Tier 1)/Risk-Adjusted Assets         
   Ratio of Double   (BHCP0365)/(BCHCP3210)   Total equity investments in  
Leverage   Schedule PC in the LP   subsidiaries divided by the         total
equity capital. This         field is calculated at the         parent company
level.         "Subsidiaries" include bank,         bank holding company, and  
      non-bank subsidiaries.             Non-Performing  
(BHCK5525-BHCK3506+BHCK5526-   Total Nonperforming Assets   Assets to Loans  
BHCK3507+BHCK2744/(BHCK2122+BHCK2   (NPLs+Foreclosed Real   and OREO   Schedules
HC-C, HC-M & HC-N   Estate+Other Nonaccrual &         Repossessed
Assets)/Total         Loans+Foreclosed Real Estate             Tangible Common  
(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)   (Equity Capital -   Equity as a  
Schedule HC   Goodwill)/(Total Assets -   Percentage of      Goodwill)  
Tangible Assets             Ratio of Reserves   (BHCK3123+BHCK3128)/(BHCK5525-  
Total Loan Loss and Allocated   to Non-Performing  
BHCK3506+BHCK5526-BHCK3507)   Transfer Risk Reserves/ Total   Loans   Schedules
HC & HC-N & HC-R   Nonperforming Loans         (Nonaccrual + Restructured)      
      Ratio of Net   (BHCK4635-BHCK4605)/(BHCK3516)   Net charge offs for the  
Charge-Offs to   Schedules HI-B & HC-K   period as a percentage of   Loans     
average loans.             Return on Average   (BHCK4340/BHCK3368)   Net Income
as a percentage of   Assets   Schedules HI & HC-K   Assets.   (annualized)      
      Net Interest Margin   (BHCK4519/(BHCK3515+BHCK3365+   (Net Interest Income
Fully   Margin   BHCK3516+BHCK3401+BHCKB985)   Taxable Equivalent, if  
(annualized)   Schedules HI Memorandum and HC-K   available/Average Earning     
   Assets)  

G-3

--------------------------------------------------------------------------------

Corresponding FRY-9C or LP Line Items with           Description          
Report Item           Line Item corresponding Schedules           of
Calculation             Efficiency Ratio     (BHCK4093)/(BHCK4519+BHCK4079)    
(Non-interest Expense)/(Net        Schedule HI   Interest Income Fully Taxable  
      Equivalent, if available,         plus Non-interest Income)   Ratio of
Loans to   (BHCKB528+BHCK5369)/(BHCK2170)   Total Loans & Leases (Net of  
Assets   Schedule HC   Unearned Income & Gross of         Reserve)/Total
Assets   Ratio of Loans to   (BHCKB528+BHCK5369)/(BHDM6631+   Total Loans &
Leases (Net of   Deposits   BHDM6636+BHFN6631+BHFN6636)   Unearned Income &
Gross of      Schedule HC   Reserve)/Total Deposits         (Includes Domestic
and         Foreign Deposits)   Total Assets   (BHCK2170)   The sum of total
assets.      Schedule HC   Includes cash and balances         due from
depository         institutions; securities;         federal funds sold and     
   securities purchased under         agreements to resell; loans         and
lease financing         receivables; trading assets;         premises and fixed
assets;         other real estate owned;         investments in unconsolidated  
      subsidiaries and associated         companies; customer's        
liability on acceptances         outstanding; intangible         assets; and
other assets.   Net Income   (BHCK4300)   The sum of income (loss)      Schedule
HI   (loss) before         extraordinary items and  

G-4

--------------------------------------------------------------------------------

Corresponding FRY-9C or LP Line Items with           Description                
Report Item Line Item corresponding Schedules of Calculation                   
      other adjustments and           extraordinary items; and         other
adjustments, net of         income taxes.  

G-5

--------------------------------------------------------------------------------

Exhibit H

FORM OF
OFFICERS’ CERTIFICATE
UNDER
SECTION 8.16(a)

        Pursuant to Section 8.16(a) of the Amended and Restated Trust Agreement,
dated as of December 22, 2005 (as modified, supplemented or amended from time to
time, the “Trust Agreement”) of Greenville Statutory Trust II, a Delaware
statutory trust (the “Trust”), each of the undersigned hereby certifies that, to
the knowledge of the undersigned, none of the Depositor, the Administrative
Trustees and the Trust are in default in the performance or observance of any of
the terms, provisions and conditions of the Trust Agreement (without regard to
any period of grace or requirement of notice provided under the Trust Agreement)
for the fiscal period ending on _________, 20__ [, except as follows: specify
each such default and the nature and status thereof].

        Capitalized terms used herein, and not otherwise defined herein, have
the respective meanings assigned thereto in the Trust Agreement.

[signatures appear on the next page]







H-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Officers’
Certificate as of __________, 20__.

    ______________________________________
Name:        Title: [Must be the Chief Executive Officer, the     
          President, or an Executive Vice President]                of
Greenville First Bancshares, Inc.            
______________________________________
Name:      Title:[Must be the Chief Financial Officer, the     
          Treasurer, or an Assistant Treasurer] of                Greenville
First Bancshares, Inc.             ______________________________________
Administrative Trustee of      Greenville Statutory Trust II      Name:         
   ______________________________________
Administrative Trustee of      Greenville Statutory Trust II      Name:         
   ______________________________________
Administrative Trustee of      Greenville Statutory Trust II      Name:  






H-2

--------------------------------------------------------------------------------

Schedule A

          With respect to the Trust Securities, the London interbank offered
rate (“LIBOR”) shall be determined by the Calculation Agent in accordance with
the following provisions (in each case rounded to the nearest .000001%):

(1)     On the second LIBOR Business Day (as defined below) prior to a
Distribution Date (except, with respect to the first distribution payment
period, on December 20, 2005) (each such day, a “LIBOR Determination Date”),
LIBOR for any given security shall, for the following distribution period, equal
the rate, as obtained by the Calculation Agent from Bloomberg Financial Markets
Commodities News, for three-month U.S. Dollar deposits in Europe, which appears
on Dow Jones Telerate Page 3750 (as defined in the International Swaps and
Derivatives Association, Inc. 1991 Interest Rate and Currency Exchange
Definitions), or such other page as may replace such Page 3750, as of 11:00 a.m.
(London time) on such LIBOR Determination Date.

(2)     If, on any LIBOR Determination Date, such rate does not appear on Dow
Jones Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three-month U.S. Dollar deposits in Europe in an amount
determined by the Calculation Agent by reference to requests for quotations as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date made
by the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month U.S. Dollar deposits in
Europe in an amount determined by the Calculation Agent by reference to the
principal London offices of leading banks in the London interbank market;
provided, that if the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR
shall be LIBOR as determined on the previous LIBOR Determination Date.

(3)     As used herein: “Reference Banks” means four major banks in the London
interbank market selected by the Calculation Agent; and “LIBOR Business Day”
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London.





Schedule A-1